Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 1 of 132




                  EXHIBIT C




                             Exhibit C-1
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 2 of 132




                             Exhibit C-2
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 3 of 132




                             Exhibit C-3
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 4 of 132




                             Exhibit C-4
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 5 of 132




                             Exhibit C-5
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 6 of 132




                             Exhibit C-6
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 7 of 132




                             Exhibit C-7
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 8 of 132




                             Exhibit C-8
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 9 of 132




                             Exhibit C-9
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 10 of 132




                              Exhibit C-10
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 11 of 132




                              Exhibit C-11
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 12 of 132




                              Exhibit C-12
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 13 of 132




                              Exhibit C-13
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 14 of 132




                              Exhibit C-14
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 15 of 132




                              Exhibit C-15
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 16 of 132




                              Exhibit C-16
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 17 of 132




                              Exhibit C-17
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 18 of 132




                              Exhibit C-18
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 19 of 132




                              Exhibit C-19
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 20 of 132




                              Exhibit C-20
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 21 of 132




                              Exhibit C-21
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 22 of 132




                              Exhibit C-22
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 23 of 132




                              Exhibit C-23
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 24 of 132




                              Exhibit C-24
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 25 of 132




                              Exhibit C-25
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 26 of 132




                              Exhibit C-26
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 27 of 132




                              Exhibit C-27
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 28 of 132




                              Exhibit C-28
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 29 of 132




                              Exhibit C-29
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 30 of 132




                              Exhibit C-30
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 31 of 132




                              Exhibit C-31
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 32 of 132




                              Exhibit C-32
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 33 of 132
                                                                                          COMMERCIAL PROPERTY

                                   COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
and Additional Conditions in Commercial Property Coverage Forms.

A.   CONCEALMENT,          MISREPRESENTATION          OR             2.   If there is other insurance covering the same
     FRAUD                                                                loss or damage, other than that described in
     This Coverage Part is void in any case of fraud by                   1. above, we will pay only for the amount of
     you as it relates to this Coverage Part at any time.                 covered loss or damage in excess of the
     It is also void if your or any other insured, at any                 amount due from that other insurance,
     time, intentionally conceal or misrepresent a                        whether you can collect on it or not. But we
     material fact concerning:                                            will not pay more than the applicable Limit of
     1. This Coverage Part;                                               Insurance.
     2. The Covered Property;
                                                               H.    POLICY PERIOD, COVERAGE TERRITORY
     3. Your interest in the Covered Property; or
                                                                     Under this Coverage Part:
     4. A claim under this Coverage Part.
B.   CONTROL OF PROPERTY                                             1.   We cover loss or damage commencing:
     Any act or neglect of any person other than you                      a.    During the policy period shown in the
     beyond your direction or control will not affect this                      Declarations; and
     insurance.
     The breach of any condition of this Coverage Part                    b.   Within the coverage territory.
     at any one or more locations will not affect                    2.   The coverage territory is:
     coverage at any location where, at the time of loss
     or damage, the breach of condition does not exist.                   a.    The United States of America including
                                                                                its teritories and possessions;
C.   INSURANCE UNDER TWO OR MORE COVERAGES
     If two or more of this policy's coverages apply to                   b.   Puerto Rico; and
     the same loss or damage, we will not pay more                        c.   Canada.
     than the actual amount of the loss or damage.             I.    TRANSFER        OF     RIGHTS       OF RECOVERY
D.   LEGAL ACTION AGAINST US                                         AGAINST OTHERS TO US
     No one may bring a legal action against us under                If any person or organization to or for whom we
     this Coverage Part unless:                                      make payment under this Coverage Part has rights
     1. There has been full compliance with all of the               to recover damages from another, those rights are
          terms of this Coverage Part; and                           transferred to us to the extent of our payment.
     2. The action is brought within 2 years after the               That person or organization must do everything
           date on which the direct physical loss or                 necessary to secure our rights and must do nothing
           damage occurred.                                          after loss to impair them. But you may waive your
E.   LIBERALIZATION                                                  rights against another party in writing:
     If we adopt any revision that would broaden the
     coverage under this Coverage Part without                       1.   Prior to a loss to your Covered Property or
     additional premium within 45 days prior to or during                 Covered Income
     the policy period, the broadened coverage will                  2.   After a loss to your Covered Property or
     immediately apply to this Coverage Part.                             Covered Income only if, at time of loss, that
F.   NO BENEFIT TO BAILEE                                                 party is one of the following
     No person or organization, other than you, having
     custody of Covered Property will benefit from this                   a.   Someone insured by this insurance;
     insurance.
G.                                                                        b.   A business firm:
     OTHER INSURANCE
     1. You may have other insurance subject to the                            (1)   Owned or controlled by you; or
           same plan, terms, conditions and provisions
           as the insurance under this Coverage Part. If                             That owns or controls you; or
                                                                               (2)
           you do, we will pay our share of the covered
           loss or damage. Our share is the proportion                    c.   Your tenant.
           that the applicable Limit of Insurance under
           this Coverage Part bears to the Limits of                 This will not restrict your insurance.
           Insurance of all insurance covering on the
           same basis.

CP 00 90 07 88                      Copyright, ISO Commercial Risk Services, Inc., 1983



                                                      Exhibit C-33
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 34 of 132
                                                                                            COMMERCIAL PROPERTY
                                                                                                     CP 01 40 07 06


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to all       D. The following provisions in this Coverage Part or
   coverage under all forms and endorsements that                  Policy are hereby amended to remove reference to
   comprise this Coverage Part or Policy, including but            bacteria:
   not limited to forms or endorsements that cover                    1.   Exclusion of "Fungus", Wet Rot, Dry Rot And
   property damage to buildings or personal property                       Bacteria; and
   and forms or endorsements that cover business
   income, extra expense or action of civil authority.                2.   Additional Coverage – Limited Coverage for
                                                                           "Fungus", Wet Rot, Dry Rot And Bacteria,
B. We will not pay for loss or damage caused by or
                                                                           including any endorsement increasing the scope
   resulting from any virus, bacterium or other
                                                                           or amount of coverage.
   microorganism that induces or is capable of
   inducing physical distress, illness or disease.              E. The terms of the exclusion in Paragraph B., or the
                                                                   inapplicability of this exclusion to a particular loss,
    However, this exclusion does not apply to loss or              do not serve to create coverage for any loss that
    damage caused by or resulting from "fungus", wet               would otherwise be excluded under this Coverage
    rot or dry rot. Such loss or damage is addressed in a          Part or Policy.
    separate exclusion in this Coverage Part or Policy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion
   supersedes any exclusion relating to "pollutants".




CP 01 40 07 06                             © ISO Properties, Inc., 2006                                      Page 1 of 1



                                                       Exhibit C-34
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 35 of 132




                              Exhibit C-35
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 36 of 132




                              Exhibit C-36
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 37 of 132




                              Exhibit C-37
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 38 of 132




                              Exhibit C-38
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 39 of 132




                              Exhibit C-39
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 40 of 132




                              Exhibit C-40
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 41 of 132




                              Exhibit C-41
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 42 of 132




                              Exhibit C-42
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 43 of 132




                              Exhibit C-43
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 44 of 132




                              Exhibit C-44
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 45 of 132




                              Exhibit C-45
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 46 of 132




                              Exhibit C-46
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 47 of 132




                              Exhibit C-47
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 48 of 132




                              Exhibit C-48
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 49 of 132




                              Exhibit C-49
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 50 of 132




                              Exhibit C-50
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 51 of 132




                              Exhibit C-51
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 52 of 132




                              Exhibit C-52
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 53 of 132




                              Exhibit C-53
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 54 of 132




                              Exhibit C-54
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 55 of 132
                                                                                                         CP 70 66 03 05


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION - COSMETIC OR APPEARANCE LOSS OR DAMAGE


This endorsement modifies insurance provided under the following:

   CAUSES OF LOSS - BASIC FORM
   CAUSES OF LOSS - BROAD FORM
   CAUSES OF LOSS - SPECIAL FORM

The following language is added to B. EXCLUSIONS in the Causes of Loss - Basic Form or Causes of Loss - Broad Form:

   4.   Cosmetic or Appearance Loss or Damage
   We will not pay for loss or damage caused by the    peril of hail that alters the physical appearance of any part of any
   roof covering made of metal but does not result     in damage that allows the penetration of water through the roof
   covering or does not result in the failure of       the roof covering to perform its intended function to keep out
   elements over an extended period of time. This      exclusion applies to roof coverings including the roofing material
   exposed to weather, its underlayments applied for   moisture protection and all flashings required in application of the
   roof covering.

   Hail damage to roof coverings that results in damage that will allow the penetration of water through the roof covering
   or that results in the failure of the roof covering to perform its intended function to keep out elements over an
   extended period of time is not subject to this exclusion.

The following language is added to B. EXCLUSIONS in the Causes of Loss - Special Form:
   5.   Cosmetic or Appearance Loss or Damage
   We will not pay for loss or damage caused by the    peril of hail that alters the physical appearance of any part of any
   roof covering made of metal but does not result     in damage that allows the penetration of water through the roof
   covering or does not result in the failure of       the roof covering to perform its intended function to keep out
   elements over an extended period of time. This      exclusion applies to roof coverings including the roofing material
   exposed to weather, its underlayments applied for   moisture protection and all flashings required in application of the
   roof covering.

   Hail damage to roof coverings that results in damage that will allow the penetration of water through the roof covering
   or that results in the failure of the roof covering to perform its intended function to keep out elements over an
   extended period of time is not subject to this exclusion.




CP 70 66 03 05



                                                     Exhibit C-55
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 56 of 132
                                                                                                             CP 70 88 09 14
                                         ULTRA PROPERTY PLUS

The following items modify insurance provided under the following:
BUILDING AND PERSONAL PROPERTY COVERAGE FORM

A. Wherever the words “within 100 feet” appear in the            With respect to the requirements set forth in the
   BUILDING       AND      PERSONAL       PROPERTY               preceding paragraph, if you occupy only part of the site
   COVERAGE FORM they are replaced by “within                    at which the described premises are located, your
   1,000 feet”.                                                  premises means:
B. At Section A. Coverage 4. Additional Coverages              (1) The portion of the building which you rent, lease or
   a. Debris Removal (4) the $25,000 amount listed is              occupy; and
   deleted and replaced by $50,000.                            (2) Any area within the building or on the site at which
C. At Section A. Coverage 4. Additional Coverages                  the described premises are located, if that area
   c. Fire Department Service Charge the amount of                 services, or is used to gain access to, the described
   $1,000 is deleted and replaced by $10,000.                      premises.
D. At Section A. Coverage 4. Additional Coverages           b. Coverage Options for Business Income
   d. Pollutant Clean Up and Removal the amount of             (1) Unlimited Coverage
   $10,000 is deleted and replaced by $25,000.                     We will only pay for loss of Business Income that
                                                                   you sustain during the "period of restoration" and
E. Section A. Coverage 4. Additional Coverages e.                  that occurs within the 12 consecutive months after
   Increased Cost of Construction is deleted as                    the date of direct physical loss or damage .
   broader coverage is included in Section H.                  (2) Limited Coverage
   Additional Coverages 1. Ordinance or Law                        We will only pay for loss of Business Income up to
   Coverage.                                                       the limit shown in the policy Declarations that you
F. At Section A. Coverage 4. Additional Coverages                  sustain during the “period of restoration” and that
   f. Electronic Data the amount of $2,500 is deleted              occurs within the 12 consecutive months after the
   and replaced by $25,000.                                        date of direct physical loss or damage.
G. At Section A. Coverage 4. Additional Coverages              Coverage for this Additional Coverage – Business
   the following provisions for optional additional            Income, is only applicable if one of the Coverage
   coverages are added:                                        Options above is shown in the policy Declarations.
   Optional Business Income and Extra Expense               c. Extra Expense Coverage
   Coverag e                                                   Extra Expense means necessary expenses you incur
   a. Business Income                                          during the “period of restoration” that you would not
   Business Income means the:                                  have incurred if there had been no direct physical loss
   (1) Net Income (Net Profit or Loss before income            or damage to property caused by or resulting from a
       taxes) that would have been earned or incurred;         Covered Cause of Loss.
       and                                                     (1) We will pay Extra Expense (other than the expense
   (2) Continuing normal operating expenses incurred,              to repair or replace property) to:
       including payroll.                                          (a) Avoid or minimize the “suspension” of business
   For manufacturing risks, Net Income includes the                     and to continue operations at the described
   net sales value of production.                                       premises or at replacement premises or
   Coverage is provided as Business Income including                    temporary     locations,    including  relocation
   “Rental Value”.                                                      expenses and costs to equip and operate the
   We will pay for the actual loss of Business Income                   replacement location or temporary location.
   you sustain due to the necessary “suspension” of                (b) Minimize the “suspension” of business if you
   your “operations” during the “period of restoration”.                cannot continue “operations”.
   The “suspension” must be caused by direct physical          (2) We will also pay Extra Expense to repair or replace
   loss of or damage to property at premises which are             property, but only to the extent it reduces the
   described in the Declarations. The loss or damage               amount of loss that otherwise would have been
   must be caused by or result from a Covered Cause                payable under this Optional Additional Coverage.
   of Loss. With respect to loss of or damage to            d. Coverage Options for Extra Expense
   personal property in the open or personal property in       (1) Unlimited Coverage
   a vehicle(s), the described premises include the
   area within 1,000 feet of the site at which the
   described premises are located.


CP 70 88 09 14      Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 1 of 18

                                                      Exhibit C-56
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 57 of 132
                                                                                                      CP 70 88 09 14
       We will only pay for Extra Expense that you                These Additional Coverages are applicable only if
       incur during the “period of restoration” and that          one of the Coverage Options for Business Income is
       occurs within the 12 consecutive months after              shown in the policy Declarations.
       the date of direct physical loss or damage.                (1) Civil Authority
   (2) Limited Coverage                                               In this Additional Coverage – Civil Authority, the
       We will only pay for Extra Expense up to the                   described premises are premises to which this
       limit shown in the policy Declarations that you                coverage        form applies, as shown in the
       incur during the “period of restoration” and that              Declarations.
       occurs within the 12 consecutive months after                  When a Covered Cause of Loss causes damage to
       the date of direct physical loss or damage.                    property other than property at the described
   Coverage for this Additional Coverage – Extra                      premises, we will pay for the actual loss of Business
   Expense is only applicable if one of the Coverage                  Income you sustain and necessary Extra Expense
   Options above is shown in the policy Declarations.                 caused by action of civil authority that prohibits
e. Covered Causes of Loss, Exclusions And                             access to the described premises, provided that
   Limitations for Business Income and Extra                          both of the following apply:
   Expense                                                            (a) Access to the area immediately surrounding the
   See Applicable Causes of Loss Form as shown in                          damaged property is prohibited by civil authority
   the Declarations.                                                       as a result of the damage, and the described
f. Additional Limitation for Business Income and                           premises are within that area but are not more
   Extra Expense - Interruption of Computer                                than one mile from the damaged property; and
   Operations                                                         (b) The action of civil authority is taken in response
   (1) Coverage for Business Income does not apply                         to dangerous physical conditions resulting from
       when a “suspension” of “operations” is caused                       the damage or continuation of the Covered
       by destruction or corruption of electronic data,                    Cause of Loss that caused the damage, or the
       or any loss or damage to electronic data, except                    action is taken to enable a civil authority to have
       as provided under the Additional Coverage –                         uninterrupted access to the damaged property.
       Interruption Of Computer Operations.                           Civil Authority Coverage for Business Income will
   (2) Coverage for Extra Expense does not apply                      begin 72 hours after the time of the first action of
       when action is taken to avoid or minimize a                    civil authority that prohibits access to the described
       “suspension”     of    “operations”   caused     by            premises and will apply for a period of up to four
       destruction or corruption of electronic data, or               consecutive weeks from the date on which such
       any loss or damage to electronic data, except as               coverage began.
       provided under the Additional Coverage –                       Civil Authority Coverage for Extra Expense will
       Interruption Of Computer Operations.                           begin immediately after the time of the first action of
   (3) Electronic data means information, facts or                    civil authority that prohibits access to the described
       computer programs stored as or on, created or                  premises and will end:
       used on, or transmitted to or from computer                    (a) Four consecutive weeks after the date of that
       software (including systems and applications                        action; or
       software), on hard or floppy disks, CD-ROMs,                   (b) When your Civil Authority Coverage for
       tapes, drives, cells, data processing devices or                    Business Income ends;
       any other repositories of computer software                    Whichever is later.
       which are used with electronically controlled              (2) Alterations And New Buildings
       equipment. The         term computer programs,                 We will pay for the actual loss of Business Income
       referred to in the foregoing description of                    you sustain and necessary Extra Expense you incur
       electronic data, means a set of related                        due to direct physical loss or damage at the
       electronic    instructions    which    direct   the            described premises caused by or resulting from any
       operations and functions of a computer or                      Covered Cause of Loss to:
       device connected to it, which enables the                      (a) New buildings or structures, whether complete
       computer or device to receive, process, store,                      or under construction;
       retrieve, or send data.                                        (b) Alterations or additions to existing buildings or
   (4) This Additional Limitation does not apply when                      structures; and
       loss or damage to electronic data involves only                (c) Machinery, equipment, supplies or building
       electronic data which is integrated in and                          materials located on or within 1,000 feet of the
       operates or controls a building's elevator,                         described premises and:
       lighting, heating, ventilation, air conditioning or
                                                                            (i). Used in the construction, alterations or
       security system.
                                                                                 additions; or
g. Additional Coverages for Business Income and
                                                                           (ii). Incidental to the occupancy of new
   Extra Expense                                                                 buildings.
CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 2 of 18

                                                       Exhibit C-57
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 58 of 132
                                                                                                              CP 70 88 09 14
    If such direct physical loss or damage delays the             (a) Under this Additional Coverage, electronic data has
    start of “operations”, the “period of restoration” for            the meaning described under G.f.3 Optional
    Business Income Coverage will begin on the date                   Business Income and Extra Expense Coverage
    “operations” would have begun if the direct physical              in this form at Additional Limitation for Business
    loss or damage had not occurred.                                  Income and Extra Expense – Interruption of
(3) Extended Business Income “Rental Value”                           Computer Operations .
    If the necessary “suspension” of your “operations”            (b) Subject to all provisions of this Additional Coverage,
    produces a “Rental Value” loss payable under this                 you may extend the insurance that applies to
    policy, we will pay for the actual loss of “Rental                Business Income and Extra Expense to apply to a
    Value” you incur during the period that:                          “suspension” of “operations”           caused by an
    (a) Begins on the date property is actually repaired,             interruption     in computer operations due to
         rebuilt or replaced and tenantability is restored;           destruction or corruption of electronic data due to a
         and                                                          Covered Cause of Loss. However, we will not
    (b) Ends on the earlier of:                                       provide coverage under this Additional Coverage
         (i) The date you could restore tenant                        when the Additional Limitation - Interruption of
              occupancy, with reasonable speed, to the                Computer Operations does not apply based on
              level which would generate the “Rental                  Paragraph G.f.(4) of this endorsement.
              Value” that would have existed if no direct         (c) With respect to the coverage provided under this
              physical loss or damage had occurred; or                Additional Coverage, the Covered Causes of Loss
         (ii) 60 consecutive days after the date                      are subject to the following:
              determined in (3)(a) above.                             (i) If the Causes of Loss – Special Form applies,
    However, Extended Business Income does not                              coverage under this Additional Coverage –
    apply to loss of “Rental Value” incurred as a result of                 Interruption of Computer Operations is limited to
    unfavorable business conditions caused by the                           the “specified causes of loss” as defined in that
    impact of the Covered Cause of Loss in the area                         form, and Collapse as set forth in that form.
    where the described premises are located.                         (ii) If the Causes of Loss – Broad Form applies,
    Loss of “Rental Value” must be caused by direct                         coverage under this Additional Coverage –
    physical loss or damage at the described premises                       Interruption of Computer Operations includes
    caused by or resulting from any Covered Cause of                        Collapse as set forth in that form.
    Loss.                                                             (iii) If the Causes of Loss Form is endorsed to add a
(4) Extended Business Income Other Than “Rental                             Covered Cause of Loss, the additional Covered
    Value”                                                                  Cause of Loss does not apply to the coverage
    If the necessary “suspension” of your “operations”                      provided under this Additional Coverage –
    produces a Business Income loss payable under this                      Interruption of Computer Operations.
    policy, we will pay for the actual loss of Business               (iv) The Covered Causes of Loss include a virus,
    Income you incur during the period that:                                harmful code or similar instruction introduced
    (a) Begins the date property (except “finished                          into or enacted on a computer system (including
         stock:”) is actually repaired and “operations" are                 electronic data) or a network to which it is
         resumed; and                                                       connected, designed to damage or destroy any
    (b) Ends on the earlier of:                                             part of the system or disrupt its normal
          (i) The    date     you    could   restore   your                 operation. But there is no coverage for an
              “operations”, with reasonable speed, to the                   interruption related to manipulation of a
              level which would generate the business                       computer system (including electronic data) by
              income amount that would have existed if                      any employee, including a temporary or leased
              no direct physical loss or damage had                         employee, or by an entity retained by you or for
              occurred; or                                                  you to inspect, repair or replace that system.
         (ii) 60 consecutive days after the date                  (d) The most we will pay under this Additional Coverage
              determined in (4)(a) above.                             – Interruption of Computer Operations is $10,000 for
    However, Extended Business Income does not                        all loss sustained and expense incurred in any one
    apply to loss of Business Income incurred as a                    policy year, regardless of the number of
    result of unfavorable business conditions caused by               interruptions or the number of premises, locations or
    the impact of the Covered Cause of Loss in the area               computer systems involved. If loss payment relating
    where the described premises are located. Loss of                 to the first interruption does not exhaust this
    Business Income must be caused by direct physical                 amount, then the balance is available for loss or
    loss or damage at the described premises caused                   expense sustained or incurred as a result of
    by or resulting from any Covered Cause of Loss.                   subsequent interruptions in that policy year. A
(5) Interruption of Computer Operations                               balance remaining at the end of a policy year does
                                                                      not      increase the amount of           insurance in
CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 3 of 18

                                                        Exhibit C-58
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 59 of 132
                                                                                                              CP 70 88 09 14
             the next policy year. With respect to any                     (i) Pumping stations; and
             interruption which begins in one policy year                  (ii) Water mains.
             and continues or results in additional loss or
                                                                       (b) Communication         Supply Services, meaning
             expense in a subsequent policy year(s), all
                                                                           property supplying communication services,
             loss and expense is deemed to be sustained
                                                                           including telephone, radio, microwave or
             or incurred in the policy year in which the
                                                                           television services, to the described premises,
             interruption began.
                                                                           such as:
       (e) This Additional Coverage – Interruption of                      (i) Communication transmission lines including
             Computer Operations does not apply to loss                          fiber optic transmission lines;
             sustained or expense incurred after the end                   (ii) Coaxial cables; and
             of the “period of restoration” even if the
                                                                           (iii) Microwave radio relays except satellites.
             amount of insurance stated in (d) above has
                                                                           Communication Supply Services does not
             not been exhausted.
h. Coverage Extensions for Business Income and                             include overhead transmission lines.
   Extra Expense                                                       (c) Power Supply Services, meaning the following
   These Coverage Extensions are applicable only                           types of property supplying electricity, steam or
   if one of the Coverage Options for Business                             gas to the described premises:
   Income is shown in the policy Declarations                              (i) Utility generating plants;
   (1) Newly Acquired Locations                                            (ii) Switching stations;
       You may extend your Optional Business Income                         (iii) Substations;
       and Extra Expense Coverages to apply to                              (iv) Transformers; and
       property at any location you acquire other than                      (v) Transmission lines
       fairs or exhibitions.
                                                                            Power Supply Services does not include
       The most we will pay under this Extension, for
                                                                            overhead transmission lines. As used in this
       the sum of Business Income and Extra Expense
                                                                            coverage extension, the term transmission lines
       incurred, is $100,000 at each location.
       Insurance under this Extension for each newly                        includes all lines which serve to transmit
       acquired location will end when any of the                           communication service or power, including lines
       following first occurs:                                              which may be identified as distribution lines.
       (a) This policy expires;                                       We will only pay for loss you sustain after the first
       (b) 30 days expire after you acquire or begin to               12 hours, and up to a maximum of 180 days,
             construct the property; or                               following the direct physical loss or damage to the
       (c) You report values to us.                                   Utility Services property to which this Extension of
       We will charge you additional premium for                      Coverage applies.
       values reported from the date you acquire the              (3) Business Income and Extra Expense From
       property.                                                      Dependent Properties
   (2) Utility Services – Time Element                                We will pay for the actual loss of Business Income
       You may extend your Optional Business Income                   you sustain due to the necessary “suspension” of
       and Extra Expense Coverage to apply to any                     your “operations” during the “period of restoration”
       “suspension” of “operations” at any of the                     caused by direct physical loss of or damage to
       described premises caused by an interruption in                “dependent property” by a Covered Cause of Loss.
       utility    service    to those premises.        The            However, coverage under this Extension does not
       interruption in utility service must result from               apply when the only loss to “dependent property” is
       direct physical loss or damage by a Covered                    loss or damage to electronic data, including
       Cause of Loss to the Utility Services property                 destruction or corruption of electronic data. If the
       described below.                                               “dependent property” sustains loss or damage to
       Coverage under this Extension does not apply                   electronic data and other property, coverage under
       to Business Income or Extra Expense loss                       this Extension will not continue once the other
       related to interruption in utility service which               property is repaired, rebuilt or replaced. The term
       causes loss or damage to electronic data,                      electronic data has the meaning set forth in the
       including destruction or corruption of electronic              Building and Personal Property Coverage Form to
       data. The term electronic data has the meaning                 which this endorsement applies.
       set forth in the Coverage Form to which this                   The most we will pay under this Extension is
       endorsement applies.                                           $25,000.
       Utility Services include:                                      Under Loss Determination in the Loss Conditions,
       (a) Water Supply Services, meaning the                         the following is added to the Resumption of
             following types of property supplying water              Operations provision:
             to the described premises:                               We will reduce the amount of your Business Income
                                                                      loss, other than Extra Expense, to the
CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 4 of 18

                                                        Exhibit C-59
               Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 60 of 132
                                                                                                               CP 70 88 09 14
     extent you can resume “operations” in whole or in                    If you intend to continue your business, you must
     part, by using any other available:                                  resume all or part of your “operations” as quickly as
     (a) Source of materials; or                                          possible.
     (b) Outlet for your products.                                  (3) Loss Determination for Optional Business
     “Period of Restoration”, with respect to “dependent                Income and Extra Expense Coverages
     property”, means the period of time that:                          (a) The amount of Business Income loss will be
     (a) Begins 72 hours after the time of direct physical                  determined based on:
         loss or damage caused by or resulting from any                     i. The Net Income of the business before the
         Covered Cause of Loss at the premises or the                           direct physical loss or damage occurred;
         “dependent property”, and                                            ii.   The likely Net Income of the business if no
     (b) Ends on the date when the property at the                                  physical loss or damage had occurred, but
         premises of the “dependent property” should be                             not including any Net Income that would
         repaired, rebuilt or replaced with reasonable                              likely have been earned as a result of an
         speed and similar quality.                                                 increase in the volume of business due to
     “Period of restoration” does not include any                                   favorable business conditions caused by the
     increased period required due to the enforcement of                            impact of the Covered Cause of Loss on
     any ordinance or law that:                                                     customers or on other businesses;
     (a) Regulates the construction, use or repair, or                      iii. The operating expenses, including payroll
         requires the tearing down of any property; or                           expenses, necessary to resume “operations”
     (b) Requires any insured or others to test for,                             with the same quality of service that existed
         monitor, clean up, remove, contain, treat,                              just before the direct physical loss or
         detoxify, or neutralize, or in any way respond to,                      damage; and
         or assess the effects of “pollutants”.                             iv. Other relevant sources of information,
     The expiration date of this policy will not cut short                       including:
     the “period of restoration”.
                                                                                 (1) Your      financial    records     and
i.   Loss Conditions for Optional Business Income                                     accounting procedures;
     and Extra Expense
                                                                                 (2) Bills, invoices and other vouchers; and
     The following conditions apply in addition to the
                                                                                 (3) Deeds, liens or contracts.
     Common Policy Conditions and the Commercial
     Property Conditions.                                               (b) The amount of Extra Expense will be
     (1) Appraisal                                                          determined based on:
         If we and you disagree on the amount of Net                        i. All expenses that exceed the normal
         Income and operating expense or the amount of                           operating expenses that would have been
         loss, either may make written demand for an                             incurred by “operations” during the “period
         appraisal of the loss. In this event, each party                        of restoration” if no direct physical loss or
         will select a competent and impartial appraiser.                        damage had occurred. We will deduct from
         The two appraisers will select an umpire. If they                       the total of such expenses:
         cannot agree, either may request that selection                         (1) The salvage value that remains of any
         be made by a judge of a court having                                         property bought for temporary use
         jurisdiction. The appraisers will state separately                           during the “period of restoration”, once
         the amount of Net Income and operating                                       “operations” are resumed; and
         expense or amount of loss. If they fail to agree,                       (2) Any Extra Expense that is paid for by
         they will submit their differences to the umpire.                            any other insurance,          except   for
         A decision agreed to by any two will be binding.                             insurance that is written subject to the
         Each party will:                                                             same plan, terms, conditions and
         (1) Pay its chosen appraiser; and                                            provisions as this insurance; and
                                                                            ii. Necessary expenses that reduce the
         (2) Bear the other expenses of the appraisal                            Business Income loss that otherwise would
              and umpire equally.                                                have been incurred.
         If there is an appraisal, we will retain our right to      (4) Resumption         of    Operations     for    Optional
         deny the claim.
                                                                        Business Income and Extra Expense
     (2) Additional Duties for Optional Business                        We will reduce the amount of your:
         Income and Extra Expense Coverage in the
                                                                          (i) Business Income loss, other than Extra
         Event of Loss or Damage
                                                                              Expense, to the extent you can resume your
                                                                              “operations” in whole or in part, by using
                                                                              damaged or undamaged property (including
                                                                              merchandise or stock) at the described
                                                                              premises or elsewhere.

CP 70 88 09 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 5 of 18

                                                           Exhibit C-60
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 61 of 132
                                                                                                         CP 70 88 09 14
       (ii) Extra Expense loss to the extent you can                  cost to demolish and clear the site of undamaged
            return    “operations”   to    normal    and              parts of the same building, as a consequence of
            discontinue such Extra Expense.                           enforcement of or compliance with any ordinance or
       If you do not resume “operations”, or do not                   law that requires demolition of such undamaged
       resume “operations” as quickly as possible, we                 property.
       will pay based on the length of time it would                  We will not pay more under this Coverage B -
       have taken to resume “operations” as quickly as                Demolition Cost Coverage than the lesser of the
       possible.                                                      following.
   (5) Loss Payment for Optional Business Income
       and Extra Expense                                              (1) The amount you actually spend to demolish and
       We will pay for covered loss within 30 days after                   clear the site of the described premises; or
       we receive the sworn proof of loss, if you have                (2) $100,000.
       complied with all of the terms of this Coverage           c.   Coverage C – Increased Cost of Construction
       Part and:                                                      Coverage
       (a) We have reached agreement with you on                      With respect to the building that has sustained
            the amount of loss; or                                    covered direct physical damage, we will pay the
       (b) An appraisal award has been made.                          increased cost to:
   (6) Limits of Insurance for Optional Business                      (1) Repair or reconstruct damaged portions of that
       Income and Extra Expense                                           building; and/or
       The most we will pay for loss in any one                       (2) Reconstruct or remodel undamaged portions of
       occurrence is the applicable Limit of Insurance,                   that building, whether or not demolition is
       if Limited coverage is shown in the Declarations.                  required;
       Payments under the following coverages will not                (3) When the increased cost is a consequence of
       increase the applicable Limit of Insurance:                        enforcement of or compliance with the minimum
       1. Alterations and New Buildings;                                  requirements of the ordinance or law. However:
       2. Civil Authority;
                                                                          (a) This coverage applies only if the restored or
       3. Extra Expense;
                                                                                remodeled property is intended for similar
       4. Extended Business Income;
                                                                                occupancy as the current property, unless
       5. Utility Services – Time Element; or
                                                                                such occupancy is not permitted by zoning
       6. Business Income and Extra Expense from
                                                                                or land use ordinance or law.
            Dependent Properties.
                                                                          (b) We will not pay the increased cost of
       The amounts of insurance stated in the
                                                                                construction if the building is not repaired,
       Interruption Of Computer Operations Additional
                                                                                reconstructed or remodeled.
       Coverage and the Newly Acquired Locations
       Coverage Extension apply in accordance with                    When a building is damaged or destroyed and this
       the terms of those coverages and are separate                  Coverage C applies to that building in accordance
       from the Limit(s) of Insurance shown in the                    with c. (1). above, coverage for the increased cost
       Declarations for any other coverage.                           of construction       also applies to repair or
H. At Section A. Coverage 4. Additional Coverages                     reconstruction of the following subject to the same
   the following provisions are added:                                conditions stated in c.(1).:
   1. Ordinance or Law Coverage                                       (1) The cost of excavations, grading, backfilling and
       a. Coverage A – Coverage For Loss To The                           filling;
            Undamaged Portion Of The Building                         (2) Foundation of the building;
            With respect to the building that has                     (3) Pilings; and
            sustained covered direct physical damage,
                                                                      (4) Underground pipes, flues and drains.
            we will pay under this Coverage A for the
            loss in value of the undamaged portion of                 The items listed in (1) through (4) above are deleted
            the building      as a consequence        of              from Property Not Covered, but only with respect to
            enforcement of or compliance with any                     the coverage described in this Provision.
            ordinance or law that requires demolition of              We will not pay more under this Coverage C –
            undamaged parts of the same building.                     Increased Cost of Construction Coverage than the
            This Coverage A is included within the limit              lesser of the following:
            of insurance shown in the Declarations as                 (1) Whether you repair or replace the building at the
            applicable to the covered building. This                      same premises or at another location, whether
            Coverage A does not increase the Limit of                     required by an ordinance or law or not, the
            Insurance.                                                    amount you actually spend to repair or replace
       b. Coverage B - Demolition Cost Coverage                           the building; or
            With respect to the building that has                     (2) $100,000.
            sustained covered direct physical damage,
            we will pay the
CP 70 88 09 14      Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 6 of 18

                                                      Exhibit C-61
               Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 62 of 132
                                                                                                                 CP 70 88 09 14
     d. Application of Coverages                                      In addition to the exclusions contained in the Causes of
         The coverages provided by this Ordinance or                  Loss form attached to this policy, we will not pay for loss
         Law Additional Coverage apply only if both (1)               or damage under this Additional Coverage caused
         and (2) below are satisfied and are then subject             directly or indirectly by actual work upon, installation or
         to the qualifications set forth in (3) below.                testing of property. But we will pay for direct loss caused
         (1) The ordinance or law:                                    by resulting fire or explosion.
              (i) Regulates the demolition, construction              Off-site Coverage. We will pay up to $10,000 for loss or
                    or repair of buildings, or establishes            damage to laptops, palmtops, notebook PC’s, other
                    zoning or land use requirements at the            portable computer devices and accessories including,
                    described premises; and.                          but not limited to, multimedia projectors while:
              (ii) Is in force at the time of loss.                   a. At your residence or the residence of your officers,
              (iii) Coverage       under    this    Additional             partners, or “employees”; or
                    Coverage applies only in response to              b. Temporarily at a premises that is not described on
                    the minimum requirements of the                        the Declaration for more than 60 days; or
                    ordinance or law. Losses and costs                c. In transit.
                    incurred       in     complying       with   3.   Arson Reward Payment
                    recommended actions or standards that             We will reimburse you for any Arson Reward that you
                    exceed actual requirements are not                give to someone that discloses information that leads to
                    covered under this Additional Coverage.           the conviction of a person or persons for arson
         (2) (i) The building sustains direct physical                committed at a premises described in the policy
                    damage that is covered under this                 Declarations.
                    policy and such damage results in                 The loss resulting from the arson act must be to a
                    enforcement of or compliance with any             covered property that was covered by us at the time of
                    ordinance or law; or                              the arson act.
              (ii) The building sustains both direct                  The most we will pay under this Additional Coverage –
                    physical damage that is covered under             Arson Reward Payment is $25,000 for all eligible arson
                    this policy and direct physical damage            rewards paid during the policy period.
                    that is not covered under this policy,            No deductible applies to the Additional Coverage.
                    and the building damage in its entirety
                                                                 4.   Loss Data Preparation Cost
                    results in enforcement of or compliance
                                                                      We will pay the reasonable costs you incur, up to
                    with any ordinance or law.
                                                                      $10,000 in collecting and preparing loss data required
              (iii) But if the building sustains direct               by applicable policy conditions or requested by us. This
                    physical damage that is not covered               includes the cost of:
                    under this policy, and such damage is             a. Taking inventory; and
                    the subject of the ordinance or law, then         b. Getting appraisals; and
                    there is no coverage under this
                                                                      c. Preparing other data in order to determine the
                    Additional Coverage even if the building               extent of loss.
                    has also sustained direct physical                This coverage does not apply to costs incurred under
                    damage.                                           the Appraisal Provision Loss Condition.
         (3) In the situation described in d.(2)ii above,
                                                                      No deductible is applicable to this Additional Coverage.
              we will not pay the full amount of loss
                                                                      The Additional Condition, Coinsurance, does not apply
              otherwise payable under the terms of
                                                                      to this Additional Coverage.
              Coverages A, B, and/or C of this Additional
              Coverage. Instead we will pay a proportion         5.   Tenant’s Building Glass Coverage
              of such loss; meaning the proportion that               If you are a tenant and no Limit of Insurance is shown in
              the covered direct physical damage bears to             the Declarations for Building Coverage you may extend
              the total direct physical damage.                       the insurance provided for Your Business Personal
2.   Data Processing Equipment Coverage                               Property to cover direct physical loss or damage to
     We will pay up to $25,000 for loss or damage to                  building glass that is part of the exterior or interior walls,
     “Data Processing Equipment” including component                  floors or ceilings of the building or structure occupied by
     parts of that equipment.                                         you at the premises shown in the Declarations.
     a. Owned by you; or                                              We will also pay for necessary:
     b. Leased or rented to you; or                                   a. Expenses incurred to put up temporary plates or
     c. Under your control                                                 board up openings;
     At a location described in the Declarations.                     b. Repair or replacement of encasing frames; and
     Covered property does not include property you                   c. Expenses        incurred    to   remove      or replace
     lease or rent to others while it is away from your                    obstructions.
     premises.

CP 70 88 09 14         Includes copyrighted material of Insurance Services Office. Inc., with its permission.        Page 7 of 18

                                                           Exhibit C-62
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 63 of 132
                                                                                                               CP 70 88 09 14
     This Additional Coverage only applies to glass            8.   Identity Recovery Services
     owned by you or glass owned by others in your care,            Your United Fire Group policy provides Security Breach
     custody or control and for which you are legally, or           Services to you as well as Identity Services to you, your
     have contractually agreed to be, responsible.                  employees, spouse or party to a civil union recognized
     Our payment for glass owned by others will only be             under state law and/or other household family members
     for the account of the owner of the glass.                     including any relative under the age of 26.
     Payments under this Additional Coverage will not               The following language offers an explanation of the
     increase the applicable Limit of Insurance for Your            services provided through our affiliation with the service
     Business Personal Property.                                    provider, Identity Theft 911.
     This Additional Coverage is subject to the                     Security Breach Services
     deductible applicable to Your Business Personal                Confidential information entrusted to you, including
     Property as shown in the policy Declarations.                  SSN’s and credit card data can sometimes be
     The most we will pay for all losses under this                 compromised. If such a security breach occurred, you
     Additional Coverage is $10,000.                                might be required by law to notify the affected
6.   Brands and Labels Coverage                                     individuals. Identity Theft 911’s Security Breach
     If branded or labeled merchandise that is Covered              services will prepare you for the event of a potential
     Property is damaged by a Covered Causes of Loss,               breach and guide you through the process of notifying
     but retains a salvage value, you may, at your                  the affected individuals should a breach occur.
     expense:                                                       Identity Services
     a. Stamp the word SALVAGE on the merchandise                   Identity Services from Identity Theft 911 give you
          or its containers if the stamp will not physically        unlimited one-on-one access to a highly experienced
          damage the merchandise; or                                fraud specialist who will act as a personal advocate in a
     b. Remove the brands or labels, if doing so will not           wide range of identity-compromising situations. Whether
          physically damage the merchandise.                        you have a serious identity theft crisis or need to take
     You must re-label the merchandise or its containers            preventative measures regarding a lost or stolen wallet
     to comply with the law.                                        you don’t have to struggle on your own.
     We will pay for any reduction in value of the salvage          Assistance
                                                                    In the event of a security breach, identity theft or
     merchandise resulting from either a. or b. above.
     The most we will pay for loss or damage under this             identity-related concern, you, your employees and
     Additional Coverage is $25,000.                                household family members should contact United Fire
     Pairs or Sets Coverage                                         Group at 1-800-343-9131 between 7:30a.m. and
7.
     You may extend the insurance that applies to Your              4:30p.m. CT Monday through Friday.
     Business Personal Property for direct loss or                  Please identify this call to the operator as a security
     damage to an item that is part of a pair or set.               breach, identity theft or identity-related concern so the
     If one item in a pair or set is broken and cannot be           call can be routed to the correct team at United Fire
     replaced, we will replace the entire set.                      Group. Please have your policy number handy.
     The value of a lost or damaged article which is part           United Fire Group will then connect you, your
     of a pair or set is based on a reasonable proportion           employees and household family members to Identity
     of the value of the entire pair or set.                        Theft 911 and highly trained fraud specialists will
     The loss is not considered a total loss of the pair or         provide personal assistance.
     set.                                                           More information about these services is available on
     Pairs or sets of articles are covered for either the:          our policyholder website at www.ufgPolicy.com including
     a. Cost to repair or replace any part to restore the           a flyer that can be printed, e-mailed or posted on your
          pair or set to its original value; or                     company’s bulletin board or intranet to inform
     b. Difference between the Actual Cash Value of                 employees of the free identity theft services available to
          the property before and after the loss.                   them.      We     also    recommend       that you      visit
                                                                    Identity         Theft       911’s         website         at
     c. However, for jewelry and fine arts, when there is
                                                                    www.unitedfiregroup.breachresponse.com to access the
          a loss to a pair or set, the scheduled amount will
                                                                    latest identity theft tips, media alerts, in-depth
          be paid for the pair or set if the insured
                                                                    newsletters and more. Use the following login codes:
          surrenders the remaining of the pair or set to the
          insurance company.                                        Username: unitedfire; Password: UnitedFire1 .
                                                               9.   Identity Theft Expense Reimbursement Coverage
     We may choose any of the above options.
                                                                    We will provide Identity Theft Expense Reimbursement
     This Coverage Extension is subject to the Business             Coverage if the following requirements are met:
     Personal Property deductible in the Commercial                 (1) There has been an “identity theft” involving the
     Property Declarations.                                              personal identity of an “identity recovery insured”
     The most we will pay for loss or damage to pairs or                 under this policy; and
     sets under this Additional Coverage is $10,000.                (2) Such “identity theft” is first discovered by the
                                                                         “identity recovery insured” during the policy period
CP 70 88 09 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 8 of 18

                                                         Exhibit C-63
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 64 of 132
                                                                                                         CP 70 88 09 14
      for which this Identity Theft Expense                        deductible under this coverage during any one policy
      Reimbursement        Coverage is      applicable; and        period.
(3) Such “identity theft” is reported to us within 60 days             Identity Theft Reimbursement Expense Conditions
      after it is first discovered by the “identity recovery           Claims:
      insured”.                                                         (1) For expense reimbursement claims, call United
If all three of these requirements listed above have been                   Fire Group at 1-800-343-9131, United Fire
met, then we will provide reimbursement of necessary                        Group can provide the “identity recovery
and reasonable “identity theft expenses” incurred as a                      insured” with instructions on how to submit a
direct result of the “identity theft” to the “identity theft                claim for expense reimbursement to United Fire
insured”.                                                                   Group.
Identity Theft Expense Reimbursement Exclusions                         (2) The “identity recovery insured” must send to us,
The following additional exclusions apply to this                           within 60 days after our request, receipts, bills or
coverage:                                                                   other records that support his or her claim for
We do not cover:                                                            “identity theft expenses”.
(1) “Identity theft expenses” incurred to restore a                         Computer Security
      professional or business identity.                                    It is the responsibility of each “identity recovery
(2) “Identity theft expenses” incurred due to fraudulent,                   insured” to use and maintain his or her
      dishonest or criminal act by an "identity recovery                    computer system security, including firewalls,
      insured" or any person aiding or abetting an "identity                anti-virus software and proper disposal of used
      recovery insured", by any authorized representative                   hard drives.
      of an "identity recovery insured", whether acting                      Services
      alone or in collusion with other.
                                                                             The following conditions apply as respects any
(3) Loss other than “identity theft expenses”.
                                                                             service provided by us or our designees to any
(4) “Identity theft expenses” arising from any “identity
                                                                             “identity    recovery      insured”  under     this
      theft” by or with the knowledge of any relative or
                                                                             endorsement:
      former relative of the “identity recovery insured”.
(5) Loss arising from an “identity theft” that is first                      (1) Our ability to provide helpful services in the
      discovered by the “identity recovery insured” prior to                     event of an “identity theft” depends on the
      the policy period or after the policy period, whether                      cooperation, permission and assistance of
      or not such “identity theft” began or continued during                     the “identity recovery insured”.
      the policy period.                                                     (2) We do not warrant or guarantee that our
 (6) Loss arising from an “identity theft” that is not                           services will end or eliminate all problems
      reported to us within 60 days after it is first                            associated with an “identity theft” or prevent
      discovered by the “identity recovery insured”.                             future “identity thefts”.
 (7) Loss arising from an “identity theft" that is not             I.   At Section A. Coverage 5. Coverage Extensions
      reported in writing to the police.                                a. Newly Acquired or Constructed Property at:
Identity Theft Expense Reimbursement Limits
                                                                        1.   Buildings the amount of $250,000 is deleted
Identity Theft Expense Reimbursement Coverage is
                                                                             and replaced by $500,000.
subject to an annual aggregate limit of $15,000 per
“identity recovery insured”. Regardless of the number of                2.   Your Business Personal Property the amount
claims, this limit is the most we will pay for the total of                  of $100,000 is deleted and replaced by
all loss or expense arising out of all “identity thefts” to                  $250,000; and
any one “identity coverage insured” which are first                     3.   The provisions at 3. Period of Coverage are
discovered by the “identity recovery insured” during a 12                    deleted and replaced by the following language:
month period starting with the beginning of the present                      3. With respect to insurance provided under
annual policy period. If an “identity theft” is first                            this Coverage Extension for Newly Acquired
discovered in one policy period and continues into other                         or Constructed Property, coverage will end
policy periods, all loss and expense arising from such                           when any of the following first occurs:
“identity theft” will be subject to the aggregate limit                          a. This policy expires;
applicable to the policy period when the “identity theft”                        b. 90 days expire after you acquire the
was first discovered.                                                                 property or begin construction of that
Legal costs as provided under item d. of the definition of                            part of the building that would qualify as
“identity theft expenses” are part of, and not in addition                            covered property; or
to, the Identity Theft Expense Reimbursement Coverage                            c. You report values to us.
Limit.                                                                           We will charge you additional premium for
Identity Theft Expense Reimbursement Deductible                                  values reported from the date you acquire
Identity Theft Expense Reimbursement Coverage is                                 the property or begin construction of that
subject to a deductible of $250. Any one “identity                               part of the building that would qualify as
recovery insured” shall be responsible for only one                              covered property.
CP 70 88 09 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 9 of 18

                                                         Exhibit C-64
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 65 of 132
                                                                                                              CP 70 88 09 14
J.   Section A. Coverage 5. Coverage Extensions b.                         Extension includes the expense of removing
     Personal Effects and Property of Others the                           from the described premises the debris of trees,
     amount of $2,500 is deleted and replaced by the                       shrubs and plants which are the property of
     amount of $25,000.                                                    others, except in the situation in which you are a
     The following condition is added to this Coverage                     tenant and such property is owned by the
     Extension:                                                            landlord of the described premises.
     The increased Limit of Coverage under this                     N. At Section A. Coverage 5. Coverage Extensions
     Coverage Extension of $25,000 does not apply to                   the following provisions are added:
     your customer's property that is left in a vehicle and            h. Fire Extinguisher and Fire Suppression
     while that vehicle is in your care, custody, or control.              System Recharge and Clean-up Expenses
   However, the $2,500 Additional Coverage limit in                        You may extend the insurance provided by this
   the Building and Personal Property Coverage Form                        coverage form to cover expenses you incur to
   for Personal Effects and Property of Others would                       recharge portable fire extinguishers,          dry
   apply to your customer's property left in a vehicle                     chemical, carbon dioxide or liquid automatic fire
   and while it is in your care, custody or control.                       extinguishing systems to include the cost of
K. At Section A. Coverage 5. Coverage Extensions                           resetting automatic fuel shut off connections, if
   c. Valuable Papers and Records (Other Than                              any of the above are discharged to fight a fire or
   Electronic Data) the amount of $2,500 is deleted                        are     discharged    due     to   a mechanical
   and replaced by the amount of $25,000.                                  malfunction.
                                                                           When a fire suppression device is discharged to
L. At Section A. Coverage 5. Coverage Extensions
                                                                           save or protect covered property, you may also
   d. Property Off Premises the amount of $10,000 is
                                                                           extend this insurance to clean up the discharged
   deleted and replaced by the amount of $50,000.
                                                                           fire suppression materials.
M. At Section A. Coverage 5. Coverage Extensions                           The most we will pay for loss or damage under
   e. Outdoor Property is replaced with the following                      this Coverage Extension is $10,000 in any one
   e. Outdoor Property                                                     occurrence.
       You may extend the insurance provided by this                       For purposes of this Coverage Extension all fire
       Coverage Form to apply to your outdoor fences,                      events within a 48 hour period shall be deemed
       radio and television antennas (including satellite                  to be one occurrence.
       dishes), signs (whether attached to the building                    No deductible applies to this Coverage Extension.
       or not), trees, shrubs and plants (other than                   i. Food Spoilage Coverage
       trees, shrubs or plants which are "stock" or part
                                                                           For this Coverage Extension Only, Section A.
       of a vegetated roof), including debris removal
                                                                           Coverage 1. Covered Property is deleted and
       expense, caused by or resulting from any of the
                                                                           replaced by the following:
       following causes of loss if they are Covered
                                                                           1. Covered Property
       Causes of Loss:
                                                                           a. Covered Property means “perishable stock”
       (1) Fire;                                                                at the described premises owned by you or
       (2) Lightning;                                                           by others that is in your care, custody and
       (3) Explosion;                                                           control.
       (4) Riot or Civil Commotion; or
       (5) Aircraft.                                                     For this Coverage Extension only, the following is
                                                                         added to Section A. Coverage 2. Property Not
       The additional perils listed below are being
                                                                         Covered:
       added but only with respect to outdoor fences
                                                                         r. Property located
       and signs (whether attached to the building or
                                                                             a. On buildings;
       not):
       (6) Windstorm;                                                        b. In the open; or
       (7) Hail;                                                             c. In vehicles.
       (8) Vandalism;                                                    For this Coverage Extension only, Section A.
       (9) Malicious Mischief;                                           Coverage 3. Covered Causes of Loss is deleted
       (10) Struck by Automobile.                                        and replaced by:
                                                                         3. Covered Causes of Loss
       The most we will pay for loss or damage under
                                                                             a. Breakdown or contamination, meaning:
       this extension is $10,000, but not more than
                                                                                 (i) Change in temperature or humidity
       $500 for any one tree, shrub or plant. These
                                                                                     resulting from mechanical breakdown or
       limits apply to any one occurrence, regardless of
                                                                                     failure of refrigerating, cooling, or
       the types or number of items lost or damaged in
                                                                                     humidity      control   apparatus   or
       that occurrence.
                                                                                     equipment, only while such equipment
       Subject to all aforementioned terms and
                                                                                     or apparatus is at the described
       limitations of      coverage,   this   Coverage
                                                                                     premises; and
CP 70 88 09 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 10 of 18

                                                          Exhibit C-65
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 66 of 132
                                                                                                             CP 70 88 09 14
         (ii) Contamination by the refrigerant.                          (3) Collection expenses in excess of normal
                                                                             collection costs made necessary because of
     b. Power outage, meaning change in temperature
                                                                             loss or damage to accounts;
        or humidity resulting from complete or partial
        interruption of electric power, either on or off the             (4) Other     reasonable   expenses   incurred   to
        described premises, due to conditions beyond                         reestablish records of accounts receivable
        your control.                                                        following loss or damage.
                                                                         For valuation purposes, the agreed total amount of
For this Coverage Extension only, Section B.                             Accounts Receivable will be:
Exclusions and Limitations is deleted and replaced by
                                                                         (1) The amount of all outstanding accounts
the following language:
                                                                             receivable at the end of the same month in the
B. Exclusions and Limitations                                                preceding year multiplied by
    (i) Only the following Exclusions apply to Food                      (2) The percentage of change in the average
         Spoilage Coverage:                                                  monthly total of accounts receivable for the 12
         (a) Earth Movement;
                                                                             months preceding the month in which the loss
         (b) Governmental Action;                                            occurs;
         (c) Nuclear Hazard;                                             (3) Adjusted by deductions for:
         (d) War and Military Action; and                                    a. Records not lost or stolen;
         (e) Water.                                                          b. Accounts the insured is able to collect; and
                                                                             c. An allowance for probable bad debts which
     (ii) We also will not pay for loss or damage caused                         would normally be uncollectible by the
          by or resulting from:                                                  insured.
          (a) The disconnection of any refrigeration,                    The most we will pay under this Coverage Extension
              cooling, or humidity control system from the               is $25,000 at each described premise(s).
              source of power;                                      k.   Fine Arts
          (b) The deactivation of electrical power caused                We will pay for loss or damage to paintings,
              by the manipulation of any switch or other                 etchings, pictures, tapestries, art glass windows and
              device used to control the flow of electrical              other bona fide works of art of rarity, historical
              power or current;                                          value, or artistic merit caused by or resulting from a
          (c) The inability of an Electrical Utility Company             Covered Cause of Loss.
              or other power source to provide sufficient                The most we will pay under this extension is
              power due to lack of fuel or government                    $10,000 for any one occurrence.
              order;                                                     The value of Fine Arts will be the market value at
          (d) The inability of a power source at the                     the time of physical loss or physical damage.
              described premises to provide sufficient
                                                                    l.   Utility Services – Direct Damage
              power due to lack of generating capacity to
                                                                         We will pay for loss or damage to Covered Property
              meet demand; or
                                                                         described in (1), (2) or (3) below, caused by an
          (e) Breaking of any glass that is a permanent                  interruption in utility service to the described
              part of any refrigerating, cooling, or humidity            premises. The interruption in utility service must
              control unit.                                              result from direct physical loss or damage by a
     For this Coverage Extension only, Section G.                        Covered Cause of Loss.
     Optional Coverages is deleted.                                      Coverage under the Coverage Extension for loss or
                                                                         damage to Covered Property does not apply to loss
     The most we will pay under this Coverage Extension
                                                                         or damage to electronic data, including destruction
     is $10,000 at each described premises for any
                                                                         or corruption of electronic data. The term electronic
     occurrence.
                                                                         data has the meaning set forth in the Coverage
j.   Accounts Receivable                                                 Form to which the Coverage Extension applies.
     You may extend the insurance that applies to Your                   Covered property for Utility Services
     Business Personal Property to apply to:                             (1) Water Supply Services, meaning the following
     (1) Your customer's accounts which you are unable                        types of property supplying water to the
         to collect because of direct loss or damage to                       described premises:
         your records of accounts receivable;                                 (a) Pumping stations; and
     (2) Interest charges on any loan taken out by you to                     (b) Water mains.
         offset accounts that are uncollectible because of               (2) Communication       Supply Services, meaning
         loss or damage to accounts;                                          property supplying communication services,
                                                                              including telephone, radio, microwave or
                                                                              television services to the described premises,
                                                                              such as:

CP 70 88 09 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 11 of 18

                                                          Exhibit C-66
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 67 of 132
                                                                                                               CP 70 88 09 14
        (a) Communication            transmission      lines,      “Executive management” means          a person that is in
             including optic fiber transmission lines;             charge of a department or division    within your company.
        (b) Coaxial cables; and                                    Supervisors and foremen are            not considered as
        (c) Microwave radio relays except satellites.              executives for the purposes of this   Coverage Extension.
        Communication Supply Services does not                     The most we will pay under the Coverage Extension is
        include overhead transmission lines.                       $5,000 per replacement employee, subject to a $10,000
    (3) Power Supply Services, meaning the following               maximum per policy term.
        types of property supplying electricity, steam or
                                                                n. Lost Key Consequential Loss
        gas to the described premises:                             If a master or grand master key is lost or damaged by a
        (a) Utility generating plants;                             Covered Cause of Loss, we will pay:
        (b) Switching stations;
                                                                   (1) The actual cost of keys;
        (c) Substations;
        (d) Transformers; and                                      (2) The cost of adjusting locks to accept new keys; or
        (e) Transmission Lines                                     (3) The cost of new locks, if required, of the like kind
                                                                        and quality including the cost of their installation.
        Power Supply Services does not include
        overhead transmission lines. As used in this               The most we will pay under this Coverage Extension for
        coverage extension, the term transmission lines            all amounts incurred is $2,500.
        includes all lines which serve to transmit                 No deductible is applicable to this Coverage Extension.
        communication service or power, including lines
                                                                o. Foundations and Underground Pipes, Flues and
        which may be identified as distribution lines.
                                                                   Drains
    The most we will pay under this Coverage Extension             Only for the purposes of this Coverage Extension,
    is $25,000 per occurrence.                                     Section A. Coverage 2. Property Not Covered g.(1),
m. Key Employee Replacement Coverage                               g.(2) and m. of the Building and Personal Property
   We will pay the following expenses you incur in                 Coverage Form are deleted and you may extend the
   recruiting and replacing an employee due to the                 insurance that applies to your Building and Personal
   unexpected departure of a “key employee”:                       Property Coverage to apply to loss or damage to:
   (1) Advertising expenses;
                                                                   (1) Foundations of buildings, structures, machinery or
   (2) Candidate interview expense, including your
                                                                       boilers if their foundations are below:
        reimbursement for candidates travel to your                    (a) The lowest basement floor; or
        place of business;
   (3) Training costs; and                                             (b) The surface on the ground, if there is no
                                                                            basement.
   (4) Moving expenses incurred by a replacement
                                                                   (2) Underground pipes, flues, and drains.
        employee.
   For the purposes of this Coverage Extension the                 (3) The cost of excavating, grading, backfilling or filling.
   unexpected departure of a "key employee" is                     The most we will pay for loss under this Coverage
   defined as:                                                     Extension is $1,000.
   (1) The unexpected death of a “key employee”
                                                                p. Crime Coverages
        during the policy term. Unexpected death does
        not include:                                               (1) Employee Theft
        (a) Suicide; or                                                  We will pay for direct loss or damage to Business
        (b) Death attributed to a terminal illness                       Personal Property and "money" and “securities”
             diagnosed prior to the hiring of that                       resulting from dishonest acts committed by any of
             employee or prior to the inception of the                   your employees acting alone or in collusion with
             policy term.                                                other persons (except you or your partner) with the
   (2) The sudden resignation of a “key employee” due                    manifest intent to:
        to winning a “lottery” or “contest” with a prize in              (a) Cause you to sustain loss or damage; and also
        excess of $500,000.                                              (b) Obtain financial benefit (other than salaries,
   For the purposes of this Coverage Extension only,                         commissions,     fees,   bonuses,     promotions,
   the following definitions are added:                                      awards, profit sharing, pensions or other
   “Lottery” or “contest” is a lottery sanctioned by one                     employee benefits earned in the normal course
   or more states or a legal lottery or legal contest                        of employment) for:
   which is open to the general public.                                      (i) Any employee; or
   “Key employee” is a person with an ownership                              (ii) Any other person or organization.
   interest in the business who devotes, on average, at
   least 25% of their time or 10 hours per week in the
   insured’s business, your bookkeeper, or accountant
   (if an employee), and your “executive management”
   personnel.
CP 70 88 09 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 12 of 18

                                                          Exhibit C-67
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 68 of 132
                                                                                                           CP 70 88 09 14
   We will not pay for loss or damage:                                (b) The loss or damage would have been covered
   (a) Resulting from any dishonest or criminal act that                  by this Coverage Extension had it been in effect
        you or any of your partners or “members”                          when the acts or events causing the loss or
        commit whether acting alone or in collusion with                  damage were committed or occurred.
        other persons.                                                The insurance described under the previous
   (b) Resulting from any dishonest act committed by                  paragraph above is part of, not in addition to, the
        any of your employees (except as provided in                  Limit of Insurance applying to this Coverage
        Paragraph (1)), “managers” or directors:                      Extension and is limited to the lessor of the amount
        (i) Whether acting alone or in collusion with                 recoverable under:
             other persons; or                                        (a) This Coverage Extension as of its effective
        (ii) While performing services for you or                         date; or
             otherwise.                                               (b) The prior insurance had it remained in effect.
   (c) The only proof of which as to its existence or
                                                                     With respect to this Coverage Extension, employee
        amount is:
        (i) An inventory computation; or                             means:
                                                                     (a) Any natural person:
        (ii) A profit and loss computation.
                                                                          (i) While in your service or for 30 days after
   (d) Resulting from a shortage in inventory.
                                                                                termination of service;
   The most we will pay for loss or damage in any one                     (ii) Who you compensate directly by salary,
   occurrence is $25,000.                                                       wages or commissions; and
   All loss or damage:                                                    (iii) Who you have the right to direct and control
   (a) Caused by one or more persons; or
                                                                                while performing services for you;
   (b) Involving a single act or series of acts;                     (b) Any natural person who is furnished temporarily
   Is considered one occurrence.                                          to you:
   If any loss is covered:                                                (i) To substitute for a permanent employee as
   (a) Partly by this insurance; and                                            defined in Paragraph a. above, who is on
   (b) Partly by any prior cancelled or terminated                              leave; or
        insurance that we or any affiliate had issued to                  (ii) To meet seasonal or short term workload
        you or any predecessor in interest;                                     conditions;
   The most we will pay is the larger of the amount                  (c) Any natural person who is leased to you under a
   recoverable under this insurance or the prior                          written agreement between you and a labor
   insurance.                                                             leasing firm, to perform duties related to the
   We will only pay for loss or damage you sustain                        conduct of your business, but does not mean a
   through acts committed or events occurring during                      temporary employee as defined in Paragraph b.
   the policy period. Regardless of the number of years                   above;
   this policy remains in force or the number of                     (d) Any natural person who is a former employee,
   premiums paid, no Limit of Insurance cumulates                         director,       partner,    member,      manager,
   from year to year or period to period.                                 representative      or trustee retained as a
   This Coverage Extension is cancelled as to any                         consultant while performing services for you; or
   employee immediately upon discovery by:                           (e) Any natural person who is a guest student or
   (a) You; or                                                            intern pursuing studies or duties, excluding,
   (b) Any of your partners, “members”, “managers”,                       however, any such person while having care
        officers or directors not in collusion with the                   and custody of property outside any building you
        employee;                                                         occupy in conducting your business.
   of any dishonest act committed by that employee                        But employee does not mean:
   before or after being hired by you.                               (a) Any       agent,     broker,   factor,  commission
   We will only pay for covered loss or damage                            merchant, consignee, independent contractor or
   sustained during the policy period and discovered                      representative of the same general character; or
   no later than one year from the end of the policy                 (b) Any “manager”, director or trustee except while
   period.                                                                performing acts coming within the usual duties
                                                                          of an employee.
   If you (or any predecessor in interest) sustained loss
   or damage during the policy period of any prior               (2) Forgery or Alteration
   insurance that you could have recovered under that                We will pay for loss resulting directly from forgery or
   insurance except that the time within which to                    alteration of, any check, draft, promissory note, bill
   discover loss or damage had expired, we will pay it               of exchange or similar written promise of payment in
   under this Coverage Extension, provided:                          “money”, that you or your agent has issued, or that
   (a) The Coverage Extension became effective at                    was issued by someone who impersonates you or
        the time of cancellation or termination of the               your agent.
        prior insurance; and
CP 70 88 09 14      Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 13 of 18

                                                       Exhibit C-68
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 69 of 132
                                                                                                             CP 70 88 09 14
    If you are sued for refusing to pay the check, draft,         (5) Computer Fraud and Funds Transfer Fraud
    promissory note, bill of exchange or similar written              We will pay for loss or damage to “money”,
    promise of payment in “money”, on the basis that it               “securities” and “other property” resulting directly
    has been forged or altered, and you have our written              from the use of any computer to fraudulently cause
    consent to defend against the suit, we will pay for               a transfer of that property from inside the “premises”
    any reasonable legal expenses that you incur in that              or “banking premises”:
    defense.                                                          (a) To a person (other than a “messenger”) outside
    For the purpose of this Coverage Extension, check                      those “premises”; or
    includes a substitute check as defined in the Check               (b) To a place outside those “premises”.
    Clearing for the 21st Century Act, and will be treated            We will pay for loss of “funds” resulting directly from
    the same as the original it replaced.                             a “fraudulent instruction” directing a financial
    The most we will pay for any loss, including legal                institution to transfer, pay or deliver “funds” from
    expenses, under this Coverage Extension is $5,000.                your “transfer account”.
(3) Money and Securities                                              The most we will pay for any loss under this
    We will pay for loss of “money” and “securities” used             Coverage Extension is $5,000
    in your business while at a bank or savings                   (6) Credit Card Transactions
    institution, within your living quarters or the living            We will cover Credit Card Transactions for the sums
    quarters of your partners or any employee having                  owed to you by customer(s), if you are unable to
    use and custody of the property, at the described                 collect as the direct result of loss and/or damage to
    premises, or in transit between any of these places,              credit card slips from the following causes of loss:
    resulting directly from:                                          (a) Fire and lightning;
    (a) Theft, meaning any act of stealing;
                                                                      (b) Windstorm or hail;
    (b) Disappearance; or                                             (c) Explosion;
    (c) Destruction.                                                  (d) Riot or civil commotion;
    In addition to the Limitations and Exclusions                     (e) Aircraft;
    applicable to the Building and Business Personal
                                                                      (f) Vehicles;
    Property Form, we will not pay for loss:
                                                                      (g) Smoke;
    (a) Resulting from accounting or arithmetical errors              (h) Vandalism and malicious mischief; or
         and omission;                                                (i) Weight of ice, snow or sleet.
    (b) Due to the giving or surrendering of property in
                                                                      In the event you are not able to establish accurately
         any exchange for purchase; or
                                                                      the amount of any insured loss involving credit card
    (c) Of property contained in any “money”– operated                slips, the loss shall be computed as follows:
         device unless the amount of “money” deposited                (a) Calculate the percentage of credit card sales to
         in it is recorded by a continuous recording                       total sales for the 12 months immediately
         instrument in the device.                                         preceding the month in which the loss occurs, or
    The most we will pay for loss in any one occurrence                    such part thereof for which you have been in
    is $10,000 while:                                                      business. Apply the percentage developed to
    (a) In or on the described premises;                                   the total sales for the month in which the loss
    (b) Within a bank or savings institution; or                           occurred to establish the amount of credit card
    (c) Outside the premises while anywhere else.                          sales for the month.
    All losses are considered one occurrence whether:                 (b) When the total sales for the month in which the
    (a) Caused by one or more persons; or                                  loss occurred are unknown, the total sales shall
    (b) involving a single act or series of related acts.                  be established on the basis of total sales for the
    You must keep records of all “money” and                               last month for which sales figures are available.
    “securities” so we can verify the amount of any loss                   This amount shall be increased or decreased in
    or damage.                                                             conformity with the normal fluctuations of the
                                                                           business and by giving due consideration to the
(4) Money Orders and “Counterfeit Money”
                                                                           experience of the business.
    We will pay for loss resulting directly from your
                                                                      (c) We will deduct from the amount of credit card
    having accepted in good faith, in exchange for
                                                                           sales, however established:
    merchandise, “money” or services:
                                                                           (i) The amount of credit card sales evidenced
    (a) Money orders issued by any post office, express                         by records not lost or damaged,otherwise
         company or bank that are not paid upon                                 established or collected by you;
         presentation, or                                                  (ii) An amount to allow for probable bad debts
    (b) “Counterfeit money” that is acquired during the                         which would have been uncollectible by you.
         regular course of business.                                       The most we will pay for all losses under the
    The most we will pay for any loss under this                           Coverage Extension is $1,000.
    Coverage Extension is $5,000.
CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 14 of 18

                                                        Exhibit C-69
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 70 of 132
                                                                                                              CP 70 88 09 14
    (7) Unauthorized Business Credit Card Use                     2.   Paragraph f. is added as follows:
         We will pay for the legal obligation you have                 f.   With respect to Personal Property of Others, if
         because of the theft or unauthorized use of your                   an item(s) of personal property of others is
         business credit, debit or charge cards issued to                   subject to a written lease which governs your
         you or registered in your name or the name of                      liability for loss or damage to that item(s), then
         your business.                                                     valuation of that item(s) will be used based on
         The most we will pay under this Unauthorized                       the amount for which you were liable under such
         Business Card Use Extension of Coverage for                        lease, but not to exceed the lesser of the
         loss in any one occurrence is $10,000                              replacement cost of the property or the
                                                                            applicable limit of insurance.
         All loss:
         (a) Caused by one or more persons; or               R. At Section H. Definitions the following paragraphs are
         (b) Involving a single act or series of related        added:
              acts; is considered one occurrence.
                                                                1. “Counterfeit Money” means an imitation of
O. Section C. LIMITS OF INSURANCE is replaced by                    “money” that is intended to deceive and is taken as
   the following:                                                   genuine.
   1. With reference to all Additional Coverages and              2.   “Data Processing Equipment” means a network
       Coverage      Extensions     outlined   in   this
                                                                       of machine components capable of accepting
       endorsement, the amounts of insurance or time
                                                                       information, processing it according to plan and
       period stated apply in accordance with the terms
                                                                       producing     desired  results. It  includes  air
       of such coverages and are separate from the
                                                                       conditioning,   fire protection  equipment,  and
       Limit(s) of Insurance shown in the Declarations
                                                                       electrical equipment used exclusively in your
       for any other coverage.
                                                                       computer operations.
       However, any internal limit within the Coverage
       Extension or Additional Coverage shall be                  3.   “Dependent Property” means property operated
       controlling.                                                    by others whom you depend on to:
                                                                       a. Deliver materials or services to you, or to others
    2. Where applicable, the Limit of Insurance for                        for your account (contributing locations). But
       your     Business      Personal   Property   will                   any property which delivers any of the following
       automatically increase by 25% to provide for                        services is not a Contributing Location with
       seasonal variations. This increase will apply                       respect to such services:
       only if the Limit of Insurance shown for Your
       Business Personal Property in the Declarations                       (i) Water supply services;
       is at least 100% of your average monthly values                      (ii) Power supply services; or
       during the lessor of:                                                (iii) Communication        supply    services,
       a. The 12 months immediately preceding the                                 including services relating to internet
            date the loss or damage occurs; or                                    access to any electronic network;
       b. The period of time you have been in                          b. Accept your products or services (Recipient
            business as of the date the loss or damage                    Locations);
            occurs.                                                    c. Manufacture products for delivery to your
P. At Section D. Deductible the following paragraph is                    customers under contract of sale (Manufacturing
   added:                                                                 Locations); or
   With respect to all Additional Coverages and                        d. Attract customers to your business (Leader
   Coverage extensions provided by this endorsement,                      Locations).
   a deductible of $1,000 will apply unless:                           “Dependent Property” does not include:
   1. A lower deductible is specifically shown with the                a. Roads;
       Additional Coverage or Coverage Extension;                      b. Bridges;
   2. A time deductible is specifically shown with the                 c. Tunnels;
       Additional Coverage or Coverage Extension; or                   d. Waterways;
   3. No deductible applies as specifically shown with                 e. Airfields;
       the Additional Coverage or Coverage Extension.                  f. Pipelines; or
                                                                       g. Any other similar area or structure.
Q. At Section E. Loss Conditions 7. Valuation the
   following change is made:
    1.   Paragraph a. is being replaced by the following:
         a. At actual cash value as of the time of the
            loss or damage, except as provided in b.
            through f. below.

CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 15 of 18

                                                       Exhibit C-70
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 71 of 132
                                                                                                             CP 70 88 09 14
4.   “Finished      Stock” means stock you have                     c.   Costs for up to six reports from established credit
     manufactured.                                                       bureaus (with no more than two reports from any
     “Finished Stock” does not include stock you have                    one credit bureau) dated within 12 months after your
     manufactured that is held for sale on the premises                  knowledge or discovery of an “identity theft”.
     of any retail outlet insured under this coverage part.         d. Fees and expenses for an attorney by us for:
5.   "Fraudulent Instruction” means:                                     (1) Defending any civil suit brought against an
     a. An electronic, telegraphic, cable, teletype,                         “identity recovery insured” by a creditor or
         telefacsimile or telephone instruction which                        collection agency or entity acting on behalf of a
         purports to have been transmitted by you, but                       creditor for non-payment of goods or services or
         which was in fact fraudulently transmitted by                       default on a loan as a result of “identity theft”;
         someone else without your knowledge or                              and
         consent;                                                        (2) Removing any civil judgment wrongfully entered
     b. A written instruction (other than those described                    against an "identity recovery insured" as a result
         as Forgery or Alteration) issued by you, which                      of the "identity theft".
         was forged or altered by someone other than
         you without your knowledge or consent, or which       9.   “Identity Recovery Insured” means the following:
         purports to have been issued by you, but was in            a. When the business insured under this policy is a
         fact fraudulently issued without your knowledge               sole proprietorship, the “identity recovery insured” is
         or consent; or                                                the individual person who is the sole proprietor of
     c. An electronic, telegraphic, cable, teletype                    the insured business.
         telefacsimile, telephone or written instruction            b. When the business insured under this policy is a
         initially received by you which purports to have              partnership, the “identity recovery insureds” are all
         been transmitted by an “employee” but which                   partners listed on this policy as insureds.
         was in fact fraudulently transmitted by someone            c. When the business insured under this policy is a
         else without your or the “employee’s” knowledge               corporation or other organization, the “identity
         or consent.                                                   recovery insureds” are all individuals having an
6.   “Funds” means “money” and “securities”.                           ownership position of 20% or more. However, if and
                                                                       only if there is no one who has such an ownership
7.   “Identity Theft” means the fraudulent use of the                  position, then the “identity recovery insured” shall be
     social security number or other method of                         the chief executive officer of the insured entity.
     identifying an “identity recovery insured” to establish
                                                                         An “identity recovery insured” must always be an
     credit accounts, secure loans, enter into contracts or
                                                                         individual person. The business insured under this
     commit crimes. “Identity Theft” does not include the
                                                                         policy is not an “identity recovery insured”. An
     fraudulent use of a business name, d/b/a or any
                                                                         “identity recovery insured” does not include your
     other method of identifying a business activity.
                                                                         employees and household family members unless
     “Identity Theft” does not include the unauthorized                  otherwise qualified by the language with this
     use of a valid credit card, credit account or bank                  definition.
     account. However, “Identity Theft” does include the
     fraudulent alteration of account profile information,          10. “Manager” means a person serving in a directorial
     such as the address to which statements are sent.                  capacity for a limited liability company.
8.   “Identity Theft Expenses” means the following                  11. “Member” means an owner of a limited liability
     when they are reasonable and necessary expenses                    company represented by its membership interest,
     that are incurred in the United States or Canada as                who also may serve as a “manager”.
     a direct result of an “identity theft”:                        12. “Money” means:
     a. Costs for re-filing applications or loans, grants or            a. Currency, coins and bank notes in current use
          other credit instruments that are rejected solely                and having a face value; and
          as a result of an “identity theft”.                           b. Travelers checks, register checks and money
     b. Costs for notarizing affidavits or other similar                   orders held for sale to the public.
          documents, long distance phone calls and                  13. “Operations” means:
          postage solely as a result of your efforts to                 a. Your business activities occurring at the
          report an “identity theft” or amend or rectify                   described premises; and
          records as to your true name or identity as a                 b. The tenantability of the described premises,
          result of an “identity theft”.                                   when coverage for “Rental Value” applies.




CP 70 88 09 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 16 of 18

                                                         Exhibit C-71
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 72 of 132
                                                                                                           CP 70 88 09 14
14. “Period of Restoration” means the period of time              18. “Securities” means negotiable and nonnegotiable
    that:                                                             instruments or contracts representing either “money”
    a. Begins:                                                        or property and includes:
         (i) 72 hours after the time of direct physical                a. Tokens, tickets, revenue and other stamps
              loss or damage for Business Income                          (whether represented by actual stamps or
              coverage; or                                                unused value in a meter) in current use; and
         (ii) Immediately after the time of direct physical
                                                                      b. Evidences of debt issued in connection with
              loss or damage for Extra Expense coverage
                                                                          credit or charge cards, which cards are not
              caused by or resulting from any Covered
                                                                          issued by you;
              Cause of Loss at the described premises;
                                                                      but does not include “money”.
              and
    b. Ends the earlier of:                                       19. “Suspension” means:
         (i) The date when the property at the described              a. The slowdown or cessation of your business
              premises should be repaired, rebuilt or                     activities; or
              replaced with reasonable speed and similar              b. That a part or all of the described premises is
              quality; or                                                 rendered untenantable, if coverage for Business
         (ii) The date when business is resumed at a                      Income including “Rental Value” or “Rental
              new permanent location.                                     Value” applies.

    “Period of Restoration” does not include any                     The following items modify insurance provided
    increased period required due to the enforcement of              under the following:
    or compliance with any ordinance or law that:                    CAUSES OF LOSS – SPECIAL FORM
                                                                     CAUSES OF LOSS – BROAD FORM
    a. Regulates the construction, use or repair, or
                                                                     CAUSES OF LOSS – BASIC FORM
        requires the tearing down of any property; or
    b. Requires any insured or any others to test for,            A. At F. Additional Coverage Extensions 1.
        monitor, clean up, remove, contain, treat,                   Property in Transit:
        detoxify or neutralize, or in any way respond to             1. In paragraph a. 100 feet is replaced by 1,000
        the effects of “pollutants”.                                     feet.
                                                                     2. In paragraph c. $5,000 is replaced by $25,000.
    The expiration date of this policy will not cut short
                                                                  B. At 2.a. of B. Exclusions, the following language is
    the “period of restoration”.
                                                                     added:
15. “Perishable Stock” means personal property:                      Notwithstanding the above exclusion, you may
                                                                     extend your coverage to damage otherwise
    a. Maintained under controlled conditions for its
                                                                     excluded for up to $10,000 in loss resulting from any
       preservation; and
                                                                     one occurrence.
    b. Susceptible to loss or damage if the controlled
                                                                  C. At B. Exclusions g. Water (3) Water that backs
       conditions change.
                                                                     up or overflows from a sewer, drain or sump is
16. “Pollutants” means any solid, liquid, gaseous or                 deleted, subject to 6. below, and the following
    thermal irritant or contaminant, including smoke,                Optional     Coverage    is afforded       under this
    vapor, soot, fumes, acids, alkalis, chemicals and                endorsement:
    waste. Waste includes materials to be recycled,                  1. We will cover direct loss or damage caused by
    reconditioned or reclaimed.                                          water that backs up or overflows, or is otherwise
17. “Rental Value” means Business Income that                            discharged from the described premises sewer,
    consists of:                                                         drain, sump, sump pump or related equipment.
    a. Net Income (Net Profit or Loss before income                  2. We will not pay the cost of repairing a sump
        taxes) that would have been earned or incurred                   pump or its related equipment in the event of a
        as rental income from tenant occupancy of the                    mechanical breakdown.
        premises described in the Declarations as                    3. This coverage does not include a roof drain,
        furnished and equipped by you, including fair                    gutter, downspout or similar fixtures or
        rental value of a portion of the described                       equipment.
        premises which is occupied by you; and                       4. This coverage does not apply to loss or damage
    b. Continuing normal operating expenses incurred                     resulting from an insured’s failure to:
       in connection with that premises, including:                      a. Keep a sump pump or its related equipment
                                                                              in proper working condition; or
       (i) Payroll; and
                                                                         b. Perform the routine maintenance or repair
       (ii) The amount of charges which are the legal
                                                                              necessary to keep a sewer or drain free
            obligation of the tenant(s) but would
                                                                              from obstructions.
            otherwise be your obligations.


CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 17 of 18

                                                        Exhibit C-72
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 73 of 132
                                                                                                              CP 70 88 09 14
   5.   This is not Flood Insurance. We will not pay for
        direct loss or damage from water that backs up
        or overflows from a sewer, drain, or sump pump
        caused by any flood. This applies regardless of
        the proximity of the flood to covered property.
        Flood includes:
        a.  The accumulation of surface water;
        b.  Tidal waves;
        c.  Waves;
        d.  Tides; and
        e.  Overflow of streams or other bodies of
            water, or their spray
        All whether driven by wind or not that enters the
        sewer or drain system.
   6.   This coverage is only applicable if a Limit of
        Insurance      is    shown    in   the    Policy
        Declarations.
        If a Limit of Insurance is shown on the policy
        Declarations, the limit applies to all loss or
        damage to all covered property in the policy
        term.




CP 70 88 09 14       Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 18 of 18

                                                       Exhibit C-73
               Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 74 of 132
                                                                                                               IL 00 17 11 98

                                 COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                               b. Give you reports on the conditions we find;
                                                                                 and
    1.   The first Named Insured shown in the Declara-                        c. Recommend changes.
         tions may cancel this policy by mailing or de-
                                                                         2.   We are not obligated to make any inspections,
         livering to us advance written notice of cancel-
                                                                              surveys, reports or recommendations and any
         lation.
                                                                              such actions we do undertake relate only to in-
    2. We may cancel this policy by mailing or deliv-                         surability and the premiums to be charged. We
       ering to the first Named Insured written notice of                     do not make safety inspections. We do not un-
       cancellation at least:                                                 dertake to perform the duty of any person or
         a. 10 days before the effective date of cancel-                      organization to provide for the health or safety
            lation if we cancel for nonpayment of pre-                        of workers or the public. And we do not warrant
            mium; or                                                          that conditions:
         b. 30 days before the effective date of cancel-                      a. Are safe or healthful; or
            lation if we cancel for any other reason.                         b. Comply with laws, regulations, codes or
    3.   We will mail or deliver our notice to the first                          standards.
         Named Insured's last mailing address known to                   3.   Paragraphs 1. and 2. of this condition apply not
         us.                                                                  only to us, but also to any rating, advisory, rate
    4.   Notice of cancellation will state the effective                      service or similar organization which makes
         date of cancellation. The policy period will end                     insurance inspections, surveys, reports or
         on that date.                                                        recommendations.
    5.   If this policy is cancelled, we will send the first             4.Paragraph 2. of this condition does not apply to
         Named Insured any premium refund due. If we                       any inspections, surveys, reports or recom-
         cancel, the refund will be pro rata. If the first                 mendations we may make relative to certifica-
         Named Insured cancels, the refund may be less                     tion, under state or municipal statutes, ordi-
         than pro rata. The cancellation will be effective                 nances or regulations, of boilers, pressure ves-
         even if we have not made or offered a refund.                     sels or elevators.
    6.   If notice is mailed, proof of mailing will be suf-        E. Premiums
         ficient proof of notice.                                     The first Named Insured shown in the Declara-
B. Changes                                                            tions:
    This policy contains all the agreements between you                  1.   Is responsible for the payment of all premiums;
    and us concerning the insurance afforded. The first                       and
    Named Insured shown in the Declarations is                           2.   Will be the payee for any return premiums we
    authorized to make changes in the terms of this                           pay.
    policy with our consent. This policy's terms can be
                                                                   F. Transfer Of Your Rights And Duties Under This
    amended or waived only by endorsement issued by
                                                                      Policy
    us and made a part of this policy.
                                                                      Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                              transferred without our written consent except in the
   We may examine and audit your books and rec-                       case of death of an individual named insured.
   ords as they relate to this policy at any time during              If you die, your rights and duties will be transferred
   the policy period and up to three years afterward.                 to your legal representative but only while acting
D. Inspections And Surveys                                            within the scope of duties as your legal rep-
    1.   We have the right to:                                        resentative. Until your legal representative is ap-
                                                                      pointed, anyone having proper temporary custody of
         a.   Make inspections and surveys at any time;
                                                                      your property will have your rights and duties but
                                                                      only with respect to that property.


IL 00 17 11 98                        Copyright, Insurance Services Office, Inc., 1998                            Page 1 of 1



                                                          Exhibit C-74
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 75 of 132




                              Exhibit C-75
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 76 of 132




                              Exhibit C-76
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 77 of 132




                              Exhibit C-77
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 78 of 132




                              Exhibit C-78
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 79 of 132




                              Exhibit C-79
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 80 of 132




                              Exhibit C-80
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 81 of 132
                                                                                                    IL 70 83 08 10


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               PAYMENT OF LOSSES



This endorsement modifies the insurance provided under the following:

    COMMERCIAL OUTPUT POLICY
    COMMERCIAL AUTOMOBILE COVERAGE PART (PHYSICAL DAMAGE COVERAGE SECTION)
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    BUSINESSOWNERS COVERAGE FORM
    GARAGE PRO POLICY



The following additional Condition is added:

We will issue loss payment to the first Named Insured shown in the Declarations and any mortgagee or loss payee
as designated.




IL 70 83 08 10




                                                     Exhibit C-81
          IMPORTANT NOTICE
                                              A
         Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 82 of 132




                                                                          AVISO IMPORTANTE
To obtain information or make a complaint:                      Para obtener informacion     o para presentar una
                                                                queja:

You may call the company's toll-free telephone                  Usted puede llamar al numero de telefono
number for information or to make a complaint at:               gratuito de la compania para obtener informacion o
                                                                para presentar una queja al:
                 1-800-580-2499                                                 1-800-580-2499

You may contact the Texas Department of                         Usted puede comunicarse con el Departamento de
Insurance to obtain information on companies,                   Seguros de Texas para obtener informacion
coverages, rights or complaints at:                             sobre companias, coberturas, derechos o quejas al:

                 1-800-252-3439                                                 1-800-252-3439

You may write the Texas Department               of             Usted puede escribir al Departamento de Seguros
Insurance:                                                      de Texas a:
P.O. Box 149104                                                 P.O. Box 149104
Austin, TX 78714-9104                                           Austin, TX 78714-9104
FAX: (512) 490-1007                                             FAX: (512) 490-1007
Web: www.tdi.texas.gov                                          Sitio web: www.tdi.texas.gov
E-mail:                                                         E-mail:
ConsumerProtection@tdi.texas.gov                                ConsumerProtection@tdi.texas.gov
To obtain price and policy form comparisons and                 Para obtener formas para la comparacion de
other information relating to residential property              precios y polizas y para obtener otra informacion
insurance and personal automobile insurance, you                sobre el seguro de propiedad residencial y de
may visit the Texas Department of Insurance/Office              seguro de automovil personal, visite el sitio web del
of Public Insurance Counsel website:                            Departamento de Seguros de Texas/Oficina del
www.helpinsure.com                                              Asesor Publico de Seguros:
                                                                www.helpinsure.com

PREMIUM OR CLAIM DISPUTES:                                      DISPUTAS POR PRIMAS DE SEGUROS O
Should you have a dispute concerning your                       RECLAMACIONES:
premium or about a claim you should contact the                 Si tiene una disputa relacionada con su prima de
agent or the company first. If the dispute is not               seguro o con una reclamacion, usted debe
resolved, you may contact the Texas Department of               comunicarse con el agente o la compania primero.
Insurance.                                                      Si la disputa no es resuelta, usted puede
                                                                comunicarse con el Departamento de Seguros de
                                                                Texas.

ATTACH THIS NOTICE TO YOUR POLICY:                              ADJUNTE ESTE AVISO A SU POLIZA:
This notice is for information only and does not                Este aviso      es solamente     para propositos
become a part or condition of the attached                      informativos y no se convierte en parte o en
document.                                                       condicion del documento adjunto.




ST 13 33 09 15



                                                 Exhibit C-82
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 83 of 132
                                                                              ST 14 28 05 02


                          Notice to Policyholders
                    IMPORTANT INFORMATION ABOUT
                       A CHANGE TO YOUR POLICY

                     PLEASE READ THIS CAREFULLY


                    SAV E THIS DOCUMENT WITH YOUR POLICY.

    RE A D EA CH ENDORSEMENT, EXCLUSION A ND CO V ER A GE PRO V ISION
       CA REFULLY TO SEE HOW YOUR CO V ER A GE MA Y BE A FFECTED.



The Endorsement EXCLUSION - COSMETIC OR A PPE A RA NCE LOSS OR
DA MA GE has been added to your policy.

This endorsement excludes loss or damage caused by the peril of hail that alters
the physical appearance of any part of any roof covering made of metal but does
not allo w the penetration of water through the roof covering.


Should you have any questions, please contact your agent.




ST 14 28 05 02


                                          Exhibit C-83
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 84 of 132




                              Exhibit C-84
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 85 of 132
                                                                                                        ST 16 44 01 12



                          Want to view your policy, billing and claims information online?

                                    Need to pay your bill or report a claim?

                                    Visit our website at www.ufgPolicy.com today.

As a United Fire Group policyholder, you have online access to your policy, billing and claims information at
www.ufgPolicy.com - 24 hours a day, seven days a week. With improved tools, simpler navigation and enhanced content,
finding the information you need on our website has never been easier.
At www.ufgPolicy.com , you can accomplish a lot in a few clicks:

    ·   View your insurance policy and other important forms
    ·   Pay your bill
    ·   Register for monthly EFT or RBP
    ·   Turn off paper copies of your bill
    ·   Request billing email alerts
    ·   Report a claim and view previously submitted claims
    ·   Read safety tips and information, including loss control materials

You also have the option of using Express Bill Pay to pay your bill online without logging on to our website - a great
timesaving tool.

So, if you never had reason to go to www.ufgPolicy.com before, now would be a good time to check or rather “click” it out.

A brief registration process is required. If you need assistance, contact Web Help at 1-800-895-6253 between 8 a.m. and
4:30 p.m. CT Monday through Friday.




ST 16 44 01 12



                                                       Exhibit C-85
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 86 of 132

                                                                                                   ST 18 82 06 16




         Notice to Policyholders  Location and
                  Premises Clarification

This notice does not provide you with any coverage and is intended solely as a clarification of our intent.

Wherever any reference to location is made in the Declarations, Supplemental Declarations, Coverage
Forms, or endorsements that comprise this policy, that reference shall also be deemed to apply to premises,
and likewise any reference to premises shall be deemed to apply to location.


This notice is provided to you as certain documents that comprise your policy may use these terms interchangeably.


If you have any questions regarding this notice please contact your agent.

Thank you for doing business with United Fire Group.




ST 18 82 06 16                                                                                        Page 1 of 1



                                                    Exhibit C-86
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 87 of 132




                              Exhibit C-87
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 88 of 132




                              Exhibit C-88
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 89 of 132




                              Exhibit C-89
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 90 of 132




                              Exhibit C-90
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 91 of 132




                              Exhibit C-91
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 92 of 132




                              Exhibit C-92
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 93 of 132




                              Exhibit C-93
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 94 of 132
AAIS                                                                                                           CL 01 00 03 99




                                      COMMON POLICY CONDITIONS


   1.   Assignment -- This policy may not be assigned                   3.   Change, Modification, or Waiver of Policy
        without "our" written consent.                                       Terms -- A waiver or change of the "terms" of
                                                                             this policy must be issued by "us" in writing to
                                                                             be valid.
   2.   Cancellation -- "You" may cancel this policy by
        returning the policy to "us" or by giving "us"                  4.   Inspections -- "We" have the right, but are not
        written notice and stating at what future date                       obligated, to inspect "your" property and
        coverage is to stop.                                                 operations at any time. This inspection may be
                                                                             made by "us" or may be made on "our" behalf.
        "We" may cancel this policy, or one or more of                       An inspection or its resulting advice or report
        its parts, by written notice sent to "you" at "your"                 does not warrant that "your" property or
        last mailing address known to "us". If notice of                     operations are safe, healthful, or in compliance
        cancellation is mailed, proof of mailing will be                     with laws, rules, or regulations. Inspections or
        sufficient proof of notice.                                          reports are for "our" benefit only.

        If "we" cancel this policy for nonpayment of                    5.   Examination of Books and Records -- "We"
        premium, "we" will give "you" notice at least ten                    may examine and audit "your" books and
        days before the cancellation is effective. If "we"                   records that relate to this policy during the policy
        cancel this policy for any other reason, "we" will                   period and within three years after the policy
        give "you" notice at least 30 days in advance of                     has expired.
        cancellation. The notice will state the time that
        the cancellation is to take effect.

        "Your" return premium, if any, will be calculated
        according to "our" rules. It will be refunded to
        "you" with the cancellation notice or within a
        reasonable time. Payment or tender of the
        unearned premium is not a condition of
        cancellation.




CL 01 00 03 99                 Copyright, American Association of Insurance Services, 1998.                        Page 1 of 1



                                                         Exhibit C-94
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 95 of 132




                              Exhibit C-95
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 96 of 132




                              Exhibit C-96
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 97 of 132




                              Exhibit C-97
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 98 of 132
AAIS                                                                                                       CL 07 00 10 06

                                           This endorsement changes the policy.
                                          - PLEASE READ THIS CAREFULLY -


                                    VIRUS OR BACTERIA EXCLUSION


DEFINITIONS                                                            This exclusion applies to, but is not limited to, any
                                                                       loss, cost, or expense as a result of:

                                                                       a.   any contamination by any virus, bacterium, or
Definitions Amended -
                                                                            other microorganism; or
When "fungus" is a defined "term", the definition of
                                                                       b.   any denial of access to property because of any
"fungus" is amended to delete reference to a bacterium.
                                                                            virus, bacterium, or other microorganism.
When "fungus or related perils" is a defined "term", the
                                                                 2.    Superseded Exclusions - The Virus or Bacteria
definition of "fungus or related perils" is amended to
                                                                       exclusion set forth by this endorsement supersedes
delete reference to a bacterium.
                                                                       the "terms" of any other exclusions referring to
                                                                       "pollutants" or to contamination with respect to any
                                                                       loss, cost, or expense caused by, resulting from, or
                                                                       relating to any virus, bacterium,          or other
PERILS EXCLUDED                                                        microorganism that causes disease, illness, or
                                                                       physical distress or that is capable of causing
                                                                       disease, illness, or physical distress.
The additional exclusion set forth below applies to all
coverages,      coverage       extensions,    supplemental
coverages, optional coverages, and endorsements that
are provided by the policy to which this endorsement is          OTHER CONDITIONS
attached, including, but not limited to, those that provide
coverage for property, earnings, extra expense, or
interruption by civil authority.                                 Other Terms Remain in Effect -
1.   The following exclusion     is added under Perils
                                                                 The "terms" of this endorsement, whether or            not
     Excluded, item 1.:
                                                                 applicable to any loss, cost, or expense, cannot        be
                                                                 construed to provide coverage for a loss, cost,         or
     Virus or Bacteria -
                                                                 expense that would otherwise be excluded under         the
     "We" do not pay for loss, cost, or expense caused           policy to which this endorsement is attached.
     by, resulting from, or relating to any virus,
     bacterium, or other microorganism that causes
     disease, illness, or physical distress or that is
     capable of causing disease, illness, or physical
     distress.




CL 07 00 10 06             Copyright, American Association of Insurance Services, Inc., 2006                 Page 1 of 1



                                                        Exhibit C-98
             Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 99 of 132
POLICY NUMBER:                                                                                      CM 70 18 07 00

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        LOSS PAYABLE CLAUSE
This endorsement modifies insurance provided under the following:
    COMMERCIAL INLAND MARINE
(Information required below may be found on a separate schedule or supplemental declarations.)


                                                     SCHEDULE
                                             Description                           Loss Payee
Item No.                                     of Property                         (Name & Address)




The following is added to the LOSS PAYMENT Loss Condition:
     LOSS PAYABLE
For Covered Property in which you and a Loss Payee have an insurable interest, we will:
1. Adjust losses with you; and
2. Pay claim for loss or damage jointly to you and the Loss Payee, as interests may appear.




CM 70 18 07 00                  Includes copyrighted material of ISO with its permission.



                                                      Exhibit C-99
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 100 of 132
                                                                                                           CM 70 34 09 16


                                               This endorsement
                                               changes the policy
                                       --PLEASE READ THIS CAREFULLY--

                                   EARTHQUAKE ENDORSEMENT
                                 (The entries required to complete this endorsement
                                        will be shown on the "declarations".)



ADDITIONAL PERILS COVERED                                       HOW MUCH WE PAY


When indicated on the        "declarations", coverage is        The following are added to How Much We Pay, with
extended to the following perils:                               respect to the Earthquake peril:
Earthquake -- This means any movement or vibration of           1.    Deductible -- "We" pay only that part of "your" loss
the earth's surface (other than "sink hole collapse")                 over the deductible shown on the "declarations" in
including but not limited to earthquake; landslide;                   any one occurrence, subject to the "limit".
mudflow; mudslide; mine subsidence; sinking, rising, or
shifting, of earth; eruption, explosion, or effusion of a
volcano.                                                        2.    Earthquake Period – All earthquakes or volcanic
                                                                      eruptions that occur within a 168–hour period will be
                                                                      considered a single loss. This 168- hour period is not
                                                                      limited by the policy expiration.

                                                                3.    Excess – “You” may purchase insurance in excess
                                                                      of the application “limit.” Such excess insurance will
                                                                      not be considered in applying Insurance Under More
                                                                      Than One Policy nor will it be considered in the
                                                                      application of any pro rata or apportionment
                                                                      provision.




CM 70 34 09 16                  Includes copyrighted material of AAIS with its permission.                     Page 1 of 1



                                                      Exhibit C-100
              Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 101 of 132
                                                                                                             CM 70 35 09 16

                                                  This endorsement changes
                                                       the policy
                                           --PLEASE READ THIS CAREFULLY--


                                           FLOOD ENDORSEMENT
                                   (The entries required to complete this endorsement
                                          will be shown on the "declarations".)



ADDITIONAL PERILS COVERED                                          HOW MUCH WE PAY

When indicated on the        "declarations", coverage is           The following are added to How Much We Pay, with
extended to the following perils:                                  respect to the Flood peril:
Flood -- This means:                                               1.    Deductible -- "We" pay only that part of "your" loss
                                                                         over the deductible shown on the "declarations" in
a.   An overflowing or inundation by water or waterborne
                                                                         any one occurrence, subject to the "limit".
     material of an area that was previously and normally
     dry or not covered by water, whether caused
     artificially or naturally, by human or animal forces or       2.    Excess – If there is another policy covering the
     by an act of nature. “Flood” includes but is not                    same loss, other than that described above, “we”
     limited to:                                                         pay only for the amount of covered loss in excess of
                                                                         the amount due from that other policy, whether
     1.   overflow of inland or tidal waters, waves, tidal               “you” can collect it or not. But “we” do not pay more
          waves, or tsunamis, or spray that results from                 than the applicable “limit.”
          any of these, all whether driven by wind or not,
          including but not limited to storm surge:

     2.   unusual and rapid accumulation or runoff of
          surface waters from any source; or

     3.   mudslides or mudflows if caused by:

          (i) unusual and rapid accumulation or runoff of
              surface waters or waves; or

          (ii) currents of water exceeding      anticipated
               cyclical levels.

b. Ground water including water that backs up through
   a sewer or drain; water below the surface of the
   ground. This includes water that exerts pressure on
   or flows, seeps, or leaks through or into a building,
   sidewalk, driveway, foundation, swimming pool, or
   other structure.




CM 70 35 09 16                    Includes copyrighted material of AAIS with its permission.                     Page 1 of 1



                                                         Exhibit C-101
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 102 of 132




                              Exhibit C-102
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 103 of 132




                              Exhibit C-103
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 104 of 132




                              Exhibit C-104
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 105 of 132
                                                                                                    IL 70 83 08 10


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               PAYMENT OF LOSSES



This endorsement modifies the insurance provided under the following:

    COMMERCIAL OUTPUT POLICY
    COMMERCIAL AUTOMOBILE COVERAGE PART (PHYSICAL DAMAGE COVERAGE SECTION)
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    BUSINESSOWNERS COVERAGE FORM
    GARAGE PRO POLICY



The following additional Condition is added:

We will issue loss payment to the first Named Insured shown in the Declarations and any mortgagee or loss payee
as designated.




IL 70 83 08 10




                                                    Exhibit C-105
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 106 of 132




                              Exhibit C-106
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 107 of 132




                              Exhibit C-107
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 108 of 132




                              Exhibit C-108
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 109 of 132


   AAIS

                        SCHEDULED PROPERT Y FLOATER COVERAGE

                                                                 5. "Flood" means flood, surface water, waves, tidal
   AGREEMENT                                                        water, or the overflo w of a body of water all
                                                                    whether driven by wind or not. This includes
                                                                    spray that results from these whether driven by
   In return for "your" payment of the required                     wind or not.
   premium, "we" provide the coverage described
   herein subj ect to all the "terms" of the Scheduled           6. "Ground water" means:
   Property Floater Coverage. This coverage is also
   subj ect to the "declarations" and additional policy                a.   water that backs up through a sewer or
   conditions relating to assignment or transfer of rights                  drain; or
   or duties, cancellation, changes or modifications,
   inspections, and examination of books and records.                  b.   water belo w the surface of the ground. This
                                                                            includes water that exerts pressure on or
   Endorsements and schedules may also apply. They                          flo ws, seeps, or leaks through or into a
   are identified on the "declarations".                                    building, side walk, drive way, foundation,
                                                                            swimming pool, or other structure.
   Refer to Definitions for words and phrases that have
   special meaning. These words and phrases are                  7. "Limit" means the amount of coverage that
   shown in quotation marks or bold type.                           applies.

                                                                 8. "Pollutant" means:

   DEFINITIONS                                                         a.   any solid, liquid, gaseous, thermal, or
                                                                            radioactive irritant or contaminant, including
                                                                            acids, alkalis, chemicals, fumes, smoke,
   1. The words "you" and "your" mean the persons or                        soot, vapor, and waste. Waste includes
      organizations named as the insured on the                             materials to be disposed of as well as
      "declarations".                                                       recycled, reclaimed, or reconditioned.

   2. The words "we", "us", and "our" mean the                         b.   electrical or magnetic emissions, whether
      company providing this coverage.                                      visible or invisible, and sound emissions.

   3. "Declarations" means all pages labeled                     9. "Sinkhole collapse" means the sudden
      Declarations, Supplemental Declarations, or                   settlement or collapse of earth supporting the
      Schedules, which pertain to this coverage.                    covered property into subterranean voids
                                                                    created by the action of water on a limestone or
   4. "Earth movement " means any movement or                       similar rock formation. It does not include the
      vibration of the earth's surface (other than                  value of the land or the cost of filling sinkholes.
      "sinkhole collapse") including but not limited to
      earthquake; landslide; mudflo w; mudslide; mine
      subsidence; or sinking, rising, or shifting, of
      earth.




IM-7500 07 00 Ed 1.0                                                                                          Page 1 of 9


                                                       Exhibit C-109
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 110 of 132


   AAIS

   10. "Specified perils" means aircraft; civil
       commotion; explosion; falling obj ects; fire; hail;        PROPERT Y NOT COVERED
       leakage from fire extinguishing equipment;
       lightning; riot; "sinkhole collapse"; smoke; sonic
       boom; vandalism; vehicles; "volcanic action";              1. Aircraft or Watercraft -- "We" do not cover
       water damage; weight of ice, snow, or sleet; and              aircraft or watercraft.
       windstorm.
                                                                  2. Automobiles -- "We" do not cover automobiles
      Falling obj ects does not include loss to:                     or any self-propelled vehicles that are designed
                                                                     for high way use.
      a.   personal property in the open; or
                                                                  3. Buildings and Land -- "We" do not cover
      b.   to the interior of buildings or structures or to          buildings or land including land on which
           personal property inside buildings or                     covered property is located.
           structures unless the exterior of the roofs or
           walls are first damaged by a falling obj ect.          4. Contraband -- "We" do not cover contraband or
                                                                     property in the course of illegal transportation or
      Water damage means the sudden or accidental                    trade.
      discharge or leakage of water or steam as a
      direct result of breaking or cracking of a part of          5. Money and Securities -- "We" do not cover
      the system or appliance containing the water or                accounts, bills, currency, food stamps, or other
      steam.                                                         evidences of debt, lottery tickets not held for
                                                                     sale, money, notes, or securities.
   11. "Terms" means all provisions, limitations,
       exclusions, conditions, and definitions that               6. Waterborne Property -- "We" do not cover
       apply.                                                        property while waterborne except while in transit
                                                                     in the custody of a carrier for hire.
   12. "Volcanic action" means airbor ne volcanic blast
       or airborne shock waves; ash, dust, or
       particulate matter; or lava flo w. It does not
       include the cost to remove ash, dust, or                   ADDITIONAL COVERAGES
       particulate matter that does not cause direct
       physical loss to the covered property.
                                                                  1. Debris Removal -- "We" pay the cost to remove
                                                                     the debris of covered property that is caused by
                                                                     a covered peril. This coverage does not include
   PROPERT Y COVERED                                                 costs to:

                                                                        a.   extract "pollutants" from land or water; or
   "We" cover direct physical loss caused by a covered
   peril to:                                                            b.   remove, restore, or replace polluted land or
                                                                             water.
   1. "your" property or
                                                                        "We" will not pay any more under this coverage
   2. property of others in "your" care, custody, and                   than 25% of the amount "we" pay for the direct
      control                                                           loss. "We" will not pay more for loss to property
                                                                        and debris removal combined than the "limit" for
   as described on the "declarations".                                  the damaged property.




IM-7500 07 00 Ed 1.0                                                                                           Page 2 of 9


                                                        Exhibit C-110
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 111 of 132


   AAIS

      However, "we" pay an additional amount of
      debris removal expense up to $5,000 when the                PERILS EXCLUDED
      debris removal expense exceeds 25% of the
      amount "we" pay for direct loss or when the loss
      to property and debris removal combined                     1. "We" do not pay for loss if one or more of the
      exceeds the "limit" for the damaged property.                  follo wing exclusions apply to the loss, regardless
                                                                     of other causes or events that contribute to or
      "We" do not pay any expenses unless they are                   aggravate the loss, whether such causes or
      reported to "us" in writing within 180 days from               events act to produce the loss before, at the
      the date of direct physical loss to covered                    same time as, or after the excluded causes or
      property.                                                      events.

   2. Pollutant Cleanup and Removal -- "We" pay                         a.   Civil Authority -- "We" do not pay for loss
      "your" expense to extract "pollutants" from land                       caused by order of any civil authority,
      or water if the discharge, dispersal, seepage,                         including seizure, confiscation, destruction,
      migration, release, or escape of the "pollutants"                      or quarantine of property.
      is caused by a covered peril that occurs during
      the policy period. The expenses are paid only if                       "We" do pay for loss resulting from acts of
      they are reported to "us" in writing within 180                        destruction by the civil authority to prevent
      days from the date the covered peril occurs.                           the spread of fire, unless the fire is caused
                                                                             by a peril excluded under this coverage.
      "We" do not pay the cost of testing, evaluating,
      observing, or recording the existence, level, or                  b.   Earth Movement or Volcanic Eruption --
      effects of "pollutants". However, "we" pay the                         "We" do not pay for loss caused by any
      cost of testing which is necessary for the                             "earth movement" (other than "sinkhole
      extraction of "pollutants" from land or water.                         collapse") or caused by eruption, explosion,
                                                                             or effusion of a volcano.
      The most "we" pay for each site or location is
      $10,000 for the sum of all such expenses arising                       "We" do pay for direct loss by fire,
      out of a covered peril occurring during each                           explosion, or "volcanic action" resulting
      separate 12 month period of this policy.                               from either "earth movement" or eruption,
                                                                             explosion, or effusion of a volcano.

                                                                             All volcanic eruptions that occur within a
   PERILS COVERED                                                            168 hour period shall be considered a single
                                                                             loss.

   "We" cover external risks of direct physical loss                    c.   Nuclear Hazard -- "We" do not pay for loss
   unless the loss is limited or caused by a peril that is                   caused by or resulting from a nuclear
   excluded.                                                                 reaction, nuclear radiation, or radioactive
                                                                             contamination (whether controlled or
                                                                             uncontrolled; whether




IM-7500 07 00 Ed 1.0                                                                                           Page 3 of 9


                                                        Exhibit C-111
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 112 of 132


   AAIS

           caused by natural, accidental, or artificial                   b.   C ri m i n al , F rau d u l en t, o r D i sh o n est
           means). Loss caused by nuclear hazard is                            Ac t s -- "We" do not pay for loss caused by
           not considered loss caused by fire,                                 or resulting from criminal, fraudulent,
           explosion, or smoke. "We" do pay for direct                         dishonest, or illegal acts alone or in
           loss by fire resulting from the nuclear                             collusion with another by:
           hazard.
                                                                               1) "you";
      d.   Water -- "We" do not pay for loss caused by                         2) others who have an interest in the
           water. This means:                                                     property;
                                                                               3) others to whom "you" entrust the
           a. "flood"; or                                                         property;
                                                                               4) "your" partners, officers, directors,
           b. "ground water."                                                     trustees, or j oint adventurers; or
                                                                               5) the employees or agents of 1), 2), 3), or
           If fire, explosion, or sprinkler leakage                               4) above, whether or not they are at
           results, "we" do pay for the resulting loss.                           work.

      e.   War -- "We" do not pay for loss caused by                           This exclusion does not apply to acts of
           war. This means:                                                    destruction by "your" employees, but "we"
                                                                               do not pay for theft by employees.
           1) declared war, undeclared war, civil war,
              insurrection, rebellion, or revolution;                          This exclusion does not apply to covered
           2) a warlike act by a military force or by                          property in the custody of a carrier for hire.
              military personnel;
           3) the destruction, seizure, or use of the                     c.   Electrical Currents -- "We" do not pay for
              property for a military purpose; or                              loss caused by artificially generated
           4) the discharge of a nuclear weapon even                           electrical currents that damage electrical
              if it is accidental.                                             apparatus or wiring within the covered
                                                                               property. If loss by fire or explosion results,
   2. "We" do not pay for loss or dam age if one or                            "we" do pay for the resulting loss.
      more of the follo wing exclusions apply to the
      loss.                                                                    This exclusion applies only to the property
                                                                               artificially generating the current or property
      a.   Contamination or Deterioration -- "We"                              that the current passes through.
           do not pay for loss caused by contamination
           or deterioration including corrosion; decay;                   d.   Explosion, Rupture, or Bursting -- "We"
           fungus; milde w; mold; rot; rust; or any                            do not pay for loss caused by explosion,
           quality, fault, or weakness in the covered                          rupture, or bursting of steam boilers, steam
           property that causes it to damage or destroy                        or gas turbines, steam pipes, or steam
           itself.                                                             engines. This exclusion applies only to loss
                                                                               or damage to the steam boilers, steam or
                                                                               gas turbines, steam pipes, or steam engines
                                                                               in which the loss occurred.




IM-7500 07 00 Ed 1.0                                                                                                  Page 4 of 9


                                                          Exhibit C-112
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 113 of 132


   AAIS

      e.   Loss of Use -- "We" do not pay for loss                     k.   Voluntary Parting -- "We" do not pay for
           caused by or resulting from loss of use,                         loss caused by or resulting from voluntary
           business interruption, delay, or loss of                         parting with title to or possession of any
           market.                                                          property because of any fraudulent scheme,
                                                                            trick, or false pretense.
      f.   Mechanical Breakdown -- "We" do not pay
           for loss caused by any:                                     l.   Wear and Tear -- "We" do not pay for loss
                                                                            caused by wear and tear, marring or
           1) structural or mechanical process; or                          scratching.

           2) structural, mechanical, or electrical
              breakdo wn or malfunction.
                                                                 WHAT MUST BE DONE
      g.   Missing Property -- "We" do not pay for               IN CASE OF LOSS
           missing property where the only proof of
           loss is unexplained or mysterious
           disappearance of covered property, or                 1. Notice -- In case of a loss, "you" must:
           shortage of property discovered on taking
           inventory, or any other instance where there                a.   give "us" or "our" agent prompt notice
           is no physical evidence to show what                             including a description of the property
           happened to the covered property. This                           involved ("we" may request written notice);
           exclusion does not apply to covered                              and
           property in the custody of a carrier for hire.
                                                                       b.   give notice to the police when the act that
      h.   Pollutants -- "We" do not pay for loss                           causes the loss is a crime.
           caused by or resulting from release,
           discharge, seepage, migration, dispersal, or          2. Protect Property -- "You" must take all
           escape of "pollutants" unless the release,               reasonable steps to protect covered property at
           discharge, seepage, migration, dispersal, or             and after an insured loss to avoid further loss.
           escape is caused by a "specified peril".                 "We" do pay the reasonable costs incurred by
           "We" do pay for any resulting loss caused                "you" for necessary repairs or emergency
           by a "specified peril".                                  measures performed solely to protect covered
                                                                    property from further damage by a peril insured
      i.   Temperature/Humidity -- "We" do not pay                  against if a peril insured against has already
           for loss caused by humidity, dampness,                   caused a loss to covered property. "You" must
           dryness, or changes in or extremes of                    keep an accurate record of such costs. However,
           temperature.                                             "we" do not pay for such repairs or emergency
                                                                    measures performed on property which has not
      j.   Theft From An Unattended Vehicle --"We"                  been damaged by a peril insured against. This
           do not pay for theft from an unattended                  does not increase "our" "limit".
           vehicle except when it is securely locked, its
           windo ws are fully closed, and there is visible       3. Proof of Loss -- "You" must send "us", within 60
           evidence that entry into the vehicle was                 days after "our" request, a signed, sworn proof of
           forced. This exclusion does not apply to                 loss. This must include the follo wing information:
           covered property in the custody of a carrier
           for hire.                                                   a.   the time, place, and circumsta nces of the
                                                                            loss;




IM-7500 07 00 Ed 1.0                                                                                         Page 5 of 9


                                                       Exhibit C-113
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 114 of 132


   AAIS

      b.   other policies of insurance that may cover
           the loss;                                              VALUATION

      c.   "your" interest and the interests of all others
           in the property involved, including all                1. Actual Cash Value -- The value of covered
           mortgages and liens;                                      property is based on the actual cash value at the
                                                                     time of loss (with a deduction for depreciation)
      d.   changes in title of the covered property                  except as provided in paragraphs 2. and 3.
           during the policy period; and                             under Valuation.

      e.   estimates, specifications, inventories, and            2. Pair or Set -- The value of a lost or damaged
           other reasonable information that "we" may                article which is part of a pair or set is based on a
           require to settle the loss.                               reasonable proportion of the value of the entire
                                                                     pair or set. The loss is not considered a total loss
   4. Examination -- "You" must submit to                            of the pair or set.
      examination under oath in matters connected
      with the loss as often as "we" reasonably request           3. Loss to Parts -- The value of a lost or damaged
      and give "us" sworn statements of the answers.                 part of an item that consists of several parts
      If more than one person is examined, "we" have                 when it is complete is based on the value of only
      the right to examine and receive statements                    the lost or damaged part or the cost to repair or
      separately and not in the presence of others.                  replace it.

   5. Records -- "You" must produce records,
      including tax returns and bank microfilms of all
      cancelled checks relating to value, loss, and               HOW MUCH WE PAY
      expense and permit copies and extracts to be
      made of them as often as "we" reasonably
      request.                                                    1. Insurable Interest -- "We" do not cover more
                                                                     than "your" insurable interest in any property.
   6. Damaged Property -- "You" must exhibit the
      damaged and undamaged property as often as                  2. Deductible -- "We" pay only that part of "your"
      "we" reasonably request and allo w "us" to                     loss over the deductible amount indicated on the
      inspect or take samples of the property.                       "declarations" in any one occurrence.

   7. Volunteer Payments -- "You" must not, except                3. Loss Settlement Terms -- Subj ect to
      at "your" own expense, voluntarily make any                    paragraphs 1., 2., 4., 5., and 6. under How Much
      payments, assume any obligations, pay or offer                 We Pay, "we" pay the lesser of:
      any rewards, or incur any other expenses except
      as respects protecting property from further                      a.   the amount determined under Valuation;
      damage.
                                                                        b.   the cost to repair, replace, or rebuild the
   8. Abandonment -- "You" may not abandon the                               property with material of like kind and
      property to "us" without "our" written consent.                        quality to the extent practicable; or

   9. Cooperation -- "You" must cooperate with "us"                     c.   the "limit" that applies to the covered
      in performing all acts required by this policy.                        property.




IM-7500 07 00 Ed 1.0                                                                                           Page 6 of 9


                                                        Exhibit C-114
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 115 of 132


   AAIS

   4. Coinsurance -- "We" only pay a part of the loss                   excess of the amount due from that other policy,
      if the "limit" is less than the percentage of the                 whether "you" can collect on it or not. But "we"
      value of covered property that is indicated on                    do not pay more than the applicable "limit".
      the "declarations". "Our" part of the loss is
      determined using the follo wing steps:

      a.   multiply the percent indicated on the                  LOSS PAY MENT
           "declarations" by the value of the covered
           property at the time of loss;
                                                                  1. Our Options -- "We" have the follo wing options:
      b.   divide the "limit" for covered property by the
           result determined in 4.a. above;                             a.   pay the value of the loss;

      c.   multiply the total amount of loss, after the                 b.   pay the cost of repairing or replacing the
           application of any deductible, by the result                      loss;
           determined in 4.b. above.
                                                                        c.   rebuild, repair, or replace with property of
      The most "we" pay is the amount determined in                          like kind and quality, to the extent
      4.c. above or the "limit", whichever is less. "We"                     practicable, within a reasonable time;
      do not pay any remaining part of the loss.
                                                                        d.   take all or any part of the damaged property
      If there is more than one "limit" indicated on the                     at the agreed or appraised value.
      "declarations" for this coverage, this procedure
      applies separately to each "limit".                               "We" must give "you" notice of "our" intent to
                                                                        rebuild, repair, or replace within 30 days after
      If there is only one "limit" indicated on the                     receipt of a duly executed proof of loss.
      "declarations" for this coverage, this procedure
      applies to the total of all covered property to             2. Y our Losses -- "We" adj ust all losses with
      which the "limit" applies.                                     "you". Payment will be made to "you" unless
                                                                     another loss payee is named in the policy. An
   5. Insurance Under More Than One Coverage --                      insured loss will be payable 30 days after a
      If more than one coverage of this policy insures               satisfactory proof of loss is received, and the
      the same loss, "we" pay no more than the actual                amount of the loss has been established either
      claim, loss, or damage sustained.                              by written agreement with "you" or the filing of
                                                                     an appraisal award with "us".
   6. Insurance Under More Than One Policy --
      "You" may have another policy subj ect to the               3. Property of Others -- Losses to property of
      same "terms" as this policy. If "you" do, "we" will            others may be adj usted with and paid to:
      pay "our" share of the covered loss. "Our" share
      is the proportion that the applicable "limit" under               a.   "you" on behalf of the owner; or
      this policy bears to the "limit" of all policies
      covering on the same basis.                                       b.   the owner.

      If there is another policy covering the same loss,                If "we" pay the owner, "we" do not have to pay
      other than that described above, "we" pay only                    "you". "We" may also choose to defend any suits
      for the amount of covered loss in                                 arising from the owners at "our" expense.




IM-7500 07 00 Ed 1.0                                                                                            Page 7 of 9


                                                        Exhibit C-115
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 116 of 132


   AAIS

                                                                    3. Conformity With Statute -- When a condition
   OTHER CONDITIONS                                                    of this coverage is in conflict with an applicable
                                                                       law, that condition is amended to conform to that
                                                                       law.
   1. Appraisal -- If "you" and "we" do not agree on
      the amount of the loss or the actual cash value               4. Estates -- This provision applies only if the
      of covered property, either party may demand                     insured is an individual.
      that these amounts be determined by appraisal.
                                                                          On "your" death, "we" cover the follo wing as an
      If either makes a written demand for appraisal,                     insured:
      each will select a competent, independent
      appraiser and notify the other of the appraiser's                   a.   the person who has custody of "your"
      identity within 20 days of receipt of the written                        property until a legal representative is
      demand. The two appraisers will then select a                            qualified and appointed; or
      competent, impartial umpire. If the two
      appraisers are unable to agree upon an umpire                       b.   "your" legal representative.
      within 15 days, "you" or "we" can ask a j udge of
      a court of record in the state where the property                   This person or organization is an insured only
      is located to select an umpire.                                     with respect to property covered by this
                                                                          coverage.
      The appraisers will then determine and state
      separately the amount of each loss.                                 This coverage does not extend past the policy
                                                                          period indicated on the "declarations".
      The appraisers will also determine the value of
      covered property items at the time of the loss, if            5. Misrepresentation, Concealment, or Fraud --
      requested.                                                       This coverage is void as to "you" and any other
                                                                       insured if, before or after a loss:
      If the appraisers submit a written report of any
      agreement to "us", the amount agreed upon will                      a.   "you" or any other insured have willfully
      be the amount of the loss. If the appraisers fail                        concealed or misrepresented:
      to agree within a reasonable time, they will
      submit only their differences to the umpire.                             1) a material fact or circumstance that
      Written agreement so itemized and signed by                                 relates to this insurance or the subj ect
      any two of these three sets the amount of the                               thereof; or
      loss.                                                                    2) "your" interest herein; or

      Each appraiser will be paid by the party                            b.   there has been fraud or f alse swearing by
      selecting that appraiser. Other expenses of the                          "you" or any other insured with regard to a
      appraisal and the compensation of the umpire                             matter that relates to this insurance or the
      will be paid equally by "you" and "us".                                  subj ect thereof.

   2. Benefit to Others -- Insurance under this                     6. Policy Period -- "We" pay for a covered loss
      coverage shall not directly or indirectly benefit                that occurs during the policy period.
      anyone having custody of "your" property.




IM-7500 07 00 Ed 1.0                                                                                             Page 8 of 9


                                                          Exhibit C-116
           Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 117 of 132


   AAIS

   7. Recoveries -- If "we" pay "you" for the loss and          9. Subrogation -- If "we" pay for a loss, "we" may
      lost or damaged property is recovered, or                    require "you" to assign to "us" "your" right of
      payment is made by those responsible for the                 recovery against others. "You" must do all that is
      loss, the follo wing provisions apply:                       necessary to secure "our" rights. "We" do not
                                                                   pay for a loss if "you" impair this right to recover.
      a.   "you" must notify "us" promptly if "you"
           recover property or receive payment;                       "You" may waive "your" right to recover from
                                                                      others in writing before a loss occurs.
      b.   "we" must notify "you" promptly if "we"
           recover property or receive payment;                 10. Suit Against Us -- No one may bring a legal
                                                                    action against "us" under this coverage unless:
      c.   any recovery expenses incurred by either
           are reimbursed first;                                      a.   all of the "terms" of this coverage have
                                                                           been complied with; and
      d.   "you" may keep the recovered property but
           "you" must refund to "us" the amount of the                b.   the suit has been brought within two years
           claim paid, or any lesser amount to which                       after "you" first have kno wledge of the loss.
           "we" agree; and
                                                                      If any applicable law makes this limitation
      e.   if the claim paid is less than the agreed loss             invalid, then suit must begin within the shortest
           due to a deductible or other limiting "terms"              period permitted by law.
           of this policy, any recovery will be pro rated
           bet ween "you" and "us" based on "our"               11. Territorial Limits -- "We" cover property while it
           respective interest in the loss.                         is in the United States of America, its territories
                                                                    and possessions, Canada, and Puerto Rico.
   8. Restoration of Limits -- A loss "we" pay under
      this coverage does not reduce the applicable
      "limits".                                                 IM-7500 Ed 1.0
                                                                Copyright MCMXCIV
                                                                American Association of Insurance Services




IM-7500 07 00 Ed 1.0                                                                                         Page 9 of 9


                                                      Exhibit C-117
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 118 of 132




                              Exhibit C-118
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 119 of 132




                              Exhibit C-119
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 120 of 132




                              Exhibit C-120
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 121 of 132




                              Exhibit C-121
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 122 of 132




                              Exhibit C-122
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 123 of 132




                              Exhibit C-123
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 124 of 132




                              Exhibit C-124
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 125 of 132




                              Exhibit C-125
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 126 of 132




                              Exhibit C-126
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 127 of 132




                              Exhibit C-127
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 128 of 132




                              Exhibit C-128
Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 129 of 132




                              Exhibit C-129
          IMPORTANT NOTICE
                                              A
        Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 130 of 132




                                                                          AVISO IMPORTANTE
To obtain information or make a complaint:                      Para obtener informacion     o para presentar una
                                                                queja:

You may call the company's toll-free telephone                  Usted puede llamar al numero de telefono
number for information or to make a complaint at:               gratuito de la compania para obtener informacion o
                                                                para presentar una queja al:
                 1-800-580-2499                                                 1-800-580-2499

You may contact the Texas Department of                         Usted puede comunicarse con el Departamento de
Insurance to obtain information on companies,                   Seguros de Texas para obtener informacion
coverages, rights or complaints at:                             sobre companias, coberturas, derechos o quejas al:

                 1-800-252-3439                                                 1-800-252-3439

You may write the Texas Department               of             Usted puede escribir al Departamento de Seguros
Insurance:                                                      de Texas a:
P.O. Box 149104                                                 P.O. Box 149104
Austin, TX 78714-9104                                           Austin, TX 78714-9104
FAX: (512) 490-1007                                             FAX: (512) 490-1007
Web: www.tdi.texas.gov                                          Sitio web: www.tdi.texas.gov
E-mail:                                                         E-mail:
ConsumerProtection@tdi.texas.gov                                ConsumerProtection@tdi.texas.gov
To obtain price and policy form comparisons and                 Para obtener formas para la comparacion de
other information relating to residential property              precios y polizas y para obtener otra informacion
insurance and personal automobile insurance, you                sobre el seguro de propiedad residencial y de
may visit the Texas Department of Insurance/Office              seguro de automovil personal, visite el sitio web del
of Public Insurance Counsel website:                            Departamento de Seguros de Texas/Oficina del
www.helpinsure.com                                              Asesor Publico de Seguros:
                                                                www.helpinsure.com

PREMIUM OR CLAIM DISPUTES:                                      DISPUTAS POR PRIMAS DE SEGUROS O
Should you have a dispute concerning your                       RECLAMACIONES:
premium or about a claim you should contact the                 Si tiene una disputa relacionada con su prima de
agent or the company first. If the dispute is not               seguro o con una reclamacion, usted debe
resolved, you may contact the Texas Department of               comunicarse con el agente o la compania primero.
Insurance.                                                      Si la disputa no es resuelta, usted puede
                                                                comunicarse con el Departamento de Seguros de
                                                                Texas.

ATTACH THIS NOTICE TO YOUR POLICY:                              ADJUNTE ESTE AVISO A SU POLIZA:
This notice is for information only and does not                Este aviso      es solamente     para propositos
become a part or condition of the attached                      informativos y no se convierte en parte o en
document.                                                       condicion del documento adjunto.




ST 13 33 09 15



                                                Exhibit C-130
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 131 of 132
                                                                                                        ST 16 44 01 12



                          Want to view your policy, billing and claims information online?

                                    Need to pay your bill or report a claim?

                                    Visit our website at www.ufgPolicy.com today.

As a United Fire Group policyholder, you have online access to your policy, billing and claims information at
www.ufgPolicy.com - 24 hours a day, seven days a week. With improved tools, simpler navigation and enhanced content,
finding the information you need on our website has never been easier.
At www.ufgPolicy.com , you can accomplish a lot in a few clicks:

    ·   View your insurance policy and other important forms
    ·   Pay your bill
    ·   Register for monthly EFT or RBP
    ·   Turn off paper copies of your bill
    ·   Request billing email alerts
    ·   Report a claim and view previously submitted claims
    ·   Read safety tips and information, including loss control materials

You also have the option of using Express Bill Pay to pay your bill online without logging on to our website - a great
timesaving tool.

So, if you never had reason to go to www.ufgPolicy.com before, now would be a good time to check or rather “click” it out.

A brief registration process is required. If you need assistance, contact Web Help at 1-800-895-6253 between 8 a.m. and
4:30 p.m. CT Monday through Friday.




ST 16 44 01 12



                                                       Exhibit C-131
            Case 20-30968 Document 232-3 Filed in TXSB on 06/22/20 Page 132 of 132

                                                                                                   ST 18 82 06 16




         Notice to Policyholders  Location and
                  Premises Clarification

This notice does not provide you with any coverage and is intended solely as a clarification of our intent.

Wherever any reference to location is made in the Declarations, Supplemental Declarations, Coverage
Forms, or endorsements that comprise this policy, that reference shall also be deemed to apply to premises,
and likewise any reference to premises shall be deemed to apply to location.


This notice is provided to you as certain documents that comprise your policy may use these terms interchangeably.


If you have any questions regarding this notice please contact your agent.

Thank you for doing business with United Fire Group.




ST 18 82 06 16                                                                                        Page 1 of 1



                                                   Exhibit C-132
